 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 259,United Automobile,Aerospace and Agricultural Implement Workers of America (Atherton Cadillac,Inc)andAnthony Dazzo Case29-CB-213023 September 1985SUPPLEMENTAL DECISION ANDORDERBY MEMBERS DENNIS, JOHANSEN, ANDBABSONOn 24 July 1984 Administrative Law JudgeRobert M Schwarzbart issued the attached supplementaldecisionThe Respondent, the ChargingParty, and the General Counsel filed exceptionsand supporting briefs, and the Charging Party andthe General Counsel filed answering briefsThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings, findings 1 andconclusions2and to adopt the recommendedOrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the motions filed by the Respondent,Local 259, United Automobile, Aerospace and Agricultural ImplementWorkers ofAmerica to vacate the Board s Decision and Orderdated 30 June 1976 225 NLRB 421 todismiss thecomplaint or to vacate the award of backpay toAnthony Dazzo are denied'The Respondentand the ChargingPartyhave excepted to some ofthe judges credibility findingsTheBoard s established policy is not tooverrule an administrative law judge s credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrectStandardDry Wall Products91NLRB544 (1950) enfd188 F 2d362 (3d Cir 1951) We have carefullyexamined the record andfind no basis for reversing the findings2 In adopting the judge s decision we emphasize that the burden ofproving thatG C Exh 3 is a forgeryor had been altered by Dazzo is onthe Respondent as the movingpartyWe agree with thejudge that theRespondent has not sustained that burdenLauren Rich Esqof Brooklyn New York for the General CounselJerome TauberVickiErenstemandElmer BeberfallEsqs (SipserWeinstockHarper Dorn & Liebowitz)ofNew York New York for the Respondent UnionWilliam J Crossin Esq (Crossin & Crossm)of Larchmont New York for the Charging PartySUPPLEMENTAL DECISIONSTATEMENT OF THE CASEROBERTM SCHWARZBART Administrative LawJudge This case was heard in Booklyn and ManhattanNew York between May 5 1980 and March 2 1983pursuant to an order of the National LaborRelationsBoard (the Board) dated October 31 1979 reopeningrecord and remanding proceeding to the Regional Direcfor for further hearing 1 The Board s remand order wasissued pursuant to an order of the U S Court of Appealsfor the Second Circuit entered July 13 1979 2 where thecourt vacated its 1977 judgment enforcing the Board sdecision and order and remanded the case to the Boardwith directions to reopen the record for the purpose ofadducing evidence with respect to the authenticity ofGeneral Counsel s Exhibit 33 and determining whether inlight of such evidence the Board s order dated June 301976 should stand or be vacatedIn this supplemental proceedingLocal 259 UnitedAutomobileAerospace and AgriculturalImplementWorkers of America (the Respondent or Union)assertsthat at the original hearing in December 1975 the General Counsel in introducing General Counsels Exhibit 3in evidence knowingly introduced a forged documentinto the record and suppressed information in the Regional Offices files concerning that documents authenticityThis letter as noted was introduced through theauthenticating testimonyofChargingPartyDazzorather than through the testimony of Atherton TheUnion contends that if it had had information questioningthe documents authenticity rhat was then in the possession of the General Counsel it could have countered bycallingAthertonas itswitness at the hearing The Respondent Union thereforearguesthat the Board s findmg that it violated Section 8(b)(1)(B) of the Act bycausing the Company to terminate Dazzo should be setaside and vacated on grounds that (1) the General Counsel s use of General Counsel s Exhibit 3 in evidence although then aware that the document had been forgedtainted the entire proceeding 4 (2) Dazzo having obtamed introduction of the exhibit over the reservations ofthe General Counsel then perjured himself both at theinitial hearing and here by testifying falsely as to its authenticity and the circumstances under which it was pre'The original decision in this matter was reported at 225 NLRB 421(1976)enfd 562 F 2d 38 (2d Ctr 1977) art denied 434 US 1011(1978)2No 77-4019 (unpublished)G C Exh3 received in evidence over objection at the original hearmg purports to be a letter of recommendation dated February 14 1975on behalf of the Charging Party Anthony Dazzo signed by Richard CAtherton president of Atherton Cadillac Inc (the Company) who onFebruary 11 had discharged Dazzo from his position as general servicemanager at the Company s automobile dealership As found by theBoard this termination was in violation of Sec 8(b)(IXB)of the ActThe letter which will be set forth below explains Dazzo s er mination interms damaging to the Union When introduced the letter was authenticated by Dazzo the claimed recipient rather than by Atherton the asserted originatorThe letters authenticity and related questions concernmg its use and treatment by the General Counsel are the issues of thisproceeding4 TheBoard in concluding thatthe Acthad been violated expresslydtsclaimea reliance onG C Exh3 as hearsay276 NLRB No 30 AUTO WORKERSLOCAL259 (ATHERTONCADILLAC)pared and received; (3) the complaint should be dis-missed inthe context of the foregoing as the Respondentinitiallywas denied a fair hearing because of the GeneralCounsel's failure to introduce General Counsel's Exhibit3 through Atherton, or to disclose exculpatorymaterial,and asa fair hearing is no longer possible because Ather-ton is not available as a witness;5 or (4) that Dazzo, inany event, should not be awarded backpay because of hismisconduct in connection with this proceeding.The General Counsel and the Charging Party assertthat the Board's original decision in this matter shouldstand, as General Counsel's Exhibit 3, in fact, is authen-tic; that there were valid reasons at the time to supporttheir good-faith belief to that effect; and that Dazzo ac-tually had received the disputed letter in themails asrepresented-by him. The General Counsel further con-tends that the Board's general rule is to not disclose ex-culpatorymaterial from Regional Office files and thatthe presentsituationdoes- not differ from other caseswhere that rule has been applied, although the GeneralCounsel was aware of evidential conflicts. In the contextof reasons for good-faith belief in-the exhibit's authentici-ty, existing precedentagainst disclosingexculpatory evi-dence, and the prohibition placed on disclosing the con-tents of the Regional Office's investigatory files by Sec-tion 102.118 of the Board's Rules and Regulations,6 theGeneral Counsel argues that it was under no obligationto disclose to the union evidencein itspossession thatmight tend to negate General Counsel's Exhibit 3's au-thenticityAll parties appeared at the hearing represented bycounsel,were given the opportunity to be heard" topresent evidence,' to examine and cross-examine wit-nesses,and to file briefs. Briefs, thereafter filed by theGeneralCounsel, the Respondent, and the ChargingParty, have been carefully considered.On the entire record, the briefs of the parties, and myobservation of the witnesses, I make the following5Atherton passed awayin early January.1980 beforethe start of thesupplementaryhearing6The relevant provisions of Sec 102 118are attached as anAppendixto this decision[omitted frompublication]7 In connection with and beforethe start ofthe supplemental hearing,theGeneralCounselgranted written,permission underSec 102 118 ofthe Rules and Regulationsfor theproduction and examination of ger-mane documents from the RegionalOffice's filesAt the request of theGeneral Counsel, irrelevant passages wereexcisedin cameraprior totheir production at the heanngThe General Counselalso allowed thetestimonyof two formerBoardattorneyswho had beenemployed atRegion29 in 1975 and involved inthis matter at the time-Marguerite ASmith,who had conductedthe prehearinginvestigation,and Harold RWeinrich,who appeared as counselfor the General Counselat the De-cember1975 hearingBoth Smithand Weinrichcompleted their testimo-ny onlyunder grantsof immunity affordedpursuantto Sec 102 31(c) ofthe Rules and RegulationsSec 102 31(c), in relevant part, establishes aprocedurewhereby,with the approvalof the Attorney General of theUnited States,the Board may require any individualto testify or provideother information at any of its proceedings if, in the Board'sjudgment,(1) the individual's testimony or informationmay be necessary to thepublic interest,and (2) the individualhas refused to cooperate on thebasis of privilege against self-incriminationThe Board,granting the Respondent's interlocutory appeal,also specif-icallypermitted testimonyby Weinrichand Smith concerning discussionsbetween themselves and with other Regional.Officepersonnel concerningthe authenticity and useof G C.Exh 3 in evidence277FINDINGS OF FACTA. Background1.The Board's decisionOn June 30, 1976, the Board issued its above-cited de-cision in this matter8 where, overruling AdministrativeLaw Judge Alvin Lieberman, it found that the Respond-ent Union had violated Section 8(b)(1)(B) of the Act byrestraining and coercing the Employer9 in the selectionof Dazzo. 10Dazzo had begun to work for the Employer in 1965 asa mechanic and, by 1971 or 1972, had advanced to hisaforesaidmanagerial position as the Company's repre-sentative in the adjustment of grievances. In short, the'Board, relying on circumstantial evidence, found that theUnion had unlawfully caused the Company to fireDazzo." In the period before the January 17, 197512representation election through which the RespondentUnion obtained certification as bargaining representative,Dazzo, it was found, had laid off several employees, in-cluding a member of the Union's organizing committee,and had announced to employees that there would bemore layoffs in the future and that the Employer intend-ed to reduce employees' wages. Union RepresentativesSteve Elliot and Louis Salvatore unsuccessfully protestedthis conduct to the Company's president, Richard C.Atherton, who indicated that the business was sufferinglossesand that Dazzo was in full charge of the shop.Other frictions also developed between Dazzo and theemployees. During contract negotiations in January andFebruary, which began after the Respondent Union wascertified, the Union stood firm on its proposals and on itsrequest that previously laid-off employees be recalled.The Union did not modify the proposals it had submittedduring the first negotiatingsession untilthe final meet-ingAt a Februarysession,a union representative ex-plained that the Union had refused to soften its negotiat-ing position because "your manager is making thingstough, harassing the committee; this is why the men arenot being flexible and why they want the contract termsthat have been proposed."At the February11 session,after being informed thatthe Union was standing firm on its wage proposals andwas threatening strike action, the Employer adjournedthemeeting for 30 minutes and then announced thatDazzo had been discharged. Among factors relied on bythe Board in finding that Dazzo's discharge was violativeof Section 8(b)(1)(B) of the Act were the Union's will-ingness,shortly after learning of Dazzo's termination, to8The chargeand complaintwere dated May 7 and July 31, 1975, re-spectively9As noted, the Company is engaged in the retail sale and servicing ofautomobilesat itsWestIslip,New York facilityi°As servicemanager,Dazzo had been responsible for overall super-vision of the Employer's service department He hired,fired,and disci-plined employees, and scheduled and oversaw the quality of work Healso discussed and settled grievances with the shop steward According-ly, the Board, in agreement with Judge Lieberman, found that Dazzo hadbeen a representative of the Employer for the adjustment of grievanceswithin the meaning of Sec 8(b)(1)(B)i i See 225 NLRB at 422, supra12All dates hereinafter are within 1975 unless stated to be otherwise 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubstantially ease its bargaining demands its agreementto negotiate beyond and to defer the March 1 strikedeadline and a major change in union bargaining strategy The Board noting that agreement on a contract wasreached on March 3 also cited other factors in supportof its findingsHowever the Board and Judge Lieberman in reaching their separate conclusions concerningviolation expressly disclaimed reliance either on Dazzo stestimony concerning a conversation he had with Atherton following his discharge where the reason for sameassertedly was told to him or on General Counsels Exhibit 3Atherton s disputed letter of recommendation offered to corroborate this testimony Judge Lieberman at427 described that part of the record as followsThe direct evidence adduced by the GeneralCounsel to show that Respondent exerted restraintorcoerciontocompelCadillac to terminateDazzo s employment before it would make bargaining concessions or agree upon a contract consists ofDazzo s testimony and the letter22 signed by Richand Atherton Sr Cadillac s president Concerningthe former Dazzo testified as above set forth thathe was told by Atherton Sr that Respondent sagents demanded that he be discharged and unlessCadillac complied Respondent would not enter intoa contract with Cadillac and would strike Theletter it will be remembered sets forth that Dazzobecame the focal point of [a union] dispute andthat to avoid a strikeDazzo was reliev[ed] of hisdutiesThe testimony given by Dazzo concerning whathe was told by Atherton Sr as to what the latterwas informed by Respondents agents regardingtheir demand for Dazzo s discharge is clearly hearsayThis being so it has no probative value Therefore it cannot alone form the basis for a findingthatRespondent violated Section 8(b)(1)(B) of theActIn apparent recognition of this precept the Genera] Counsel sought to corroborate Dazzo s testimony by the letter signed by Atherton Sr The difficulty with this position is that the letter purportingto set forth Respondents attitude toward Dazzo scontinued employment by Cadillac like Dazzo stestimony and for similar reasons is also hearsayAccordingly the letter being itself hearsay cannotbe availed of to corroborate Dazzo s testimonywhich also suffers from that infirmityCorroboration of Dazzo s testimony could havebeen obtained from Atherton Sr who presumablywould have had first hand knowledge of Respondent s demand for Dazzo s discharge as the price ofavoiding a strike against Cadillac and as thequidpro quofor a contract if such a demand actuallyhad been made Yet without explanation the GeneralCounsel failed to call Atherton Sr as a witnessHis failure to do so raises the inference whichIdraw that had this been done Atherton Srwould not only not have corroborated Dazzo sstory but would have given testimony favorable toRespondentYzG C Exh 3General Counsels Exhibit 3 the letter in controversydated February 14 is typed on the letterhead of Atherton Cadillac Inc and is as followsTo Whom It May ConcernThis is to inform you that Anthony Dazzo wasdismissed from the firm of Atherton Cadillac Incon February 11 1975Mr Dazzo had been in our employment since1965 and rose to the position of General ServiceManagerDuring this time his work was beyondquestion and exemplaryUnfortunatelyaUnion dispute arose and toavoid a strikeMr Dazzo became the focal point ofthe dispute that made it necessary to relieve MrDazzo of his dutiesI recommended him highly to any future employerYours very trulyATHERTONCADILLAC INC/s/ RICHARD C ATHERTONPresidentRCA ssAs to the above quoted part of Judge Lieberman s decision the Board held as follows 113The Administrative Law Judge found that theGeneral Counsels failure to call Atherton Sr as awitness to corroborate Dazzo s hearsay testimony asto the reason for his discharge raises the adverse inference that Atherton Srwould not corroborateDazzo s testimony and would have given testimonyfavorable to Respondent He also refused to consider the letter of reference allegedly written by Atherton Sr as corroboration because the letter itselfishearsayWe agree as to the hearsay nature ofDazzo s testimony and of the letter however wefind the adverse inference is improper here sinceAtherton Sr is clearly a witness equally availableto both parties 14As noted the Board s finding that the RespondentUnion had violated Section 8(b)(1)(B) of the Act with respect to Dazzo s discharge originally was enforced by'a 225 NLRB at 422 fn 3 supra14As the July23 charge filed against the Company by Dazzo in Case29-CA-4476alleging that the Employer had discharged him in violationof Sec8(axl) and(3) of the Actwas dismissed on August29 by theRegionalDirector on the ground that Dazzo was a supervisor therewere no outstanding charges against the Company by the time of thehearing in December Accordingly the Board considered Atherton to beneutral and equally available as a witness to the respective parties TheRespondent Union on the other hand now contends that if the GeneralCounsel had not suppressed evidence concerning G C Exh 3 Athertonwould have been called at the original hearing as a Respondents witness AUTO WORKERS LOCAL 259 (ATHERTON CADILLAC)theUS Court of Appeals for the Second Circuit andcertiorari was denied 152How the current authenticity controversy aroseAfter the Board and the court found that he had beenterminated under unlawful circumstancesDazzo in December 1977 brought state court action in New Yorkagainst the Respondent Union the Company and Atherton personally for damages in connection with his terminationWhile this lawsuit was pending counsel for theEmployer notified union counsel that there was a question as to the authenticity of General Counsels Exhibit3 the letter of recommendation received in evidence inthe Board proceedingBased on this information in 1978 the RespondentUnion began a series of motions to have the judgmentsof the Board and the court vacated The Unions firstsuch motion to the Board dated June 30 1978 was supported among other things by an affidavit dated May31 1978 from Atherton that is his only sworn statementas to the authenticity of General Counsel s Exhibit 3This affidavit in relevant part declares2On August 8 1975 Marguerite Smith Esq anattorney from the National Labor Relations BoardvisitedAtherton Cadillac Inc to interview myselfand other employees in connection with the factssurrounding Mr Dazzo sdismissal3In the course of her investigation she askedmany questions one of them concerning a letterpurportedly written by myself to Mr Dazzo relating to hisdismissala copy of whichisannexed asExhibit 1 164 I advised her that although the signaturelooked like my signature I had no recollection ofsigningsuch a letter5While Ms Smith continued to investigate onthat day I caused each of the typewriters at Atherton Cadillac Inc to be checked to attempt to ascertarnwhether or not the letter had been typed at theCompany to further explore the provenance of theletter6Annexed as Exhibit 2 is a copy of such testswhich I have foundare stillinmy file which testMs Smith was shown at such time7Ms Smith when she prepared the affidavitwhich I signed advised that she wasomitting allreference to the letter because of the confusion surrounding it 115 Seefn I above19Theletter annexedto Athertons affidavit as ExhI is a photocopyof G C Exh 3quoted above17 Smith in her testimony contradicted the reasoninAtherton s affidavit as to why no referenceto G C Exh3 was included in the mvestigatory affidavit she took fromAthertonon August 8 Smith related thatAtherton at the time had been cautious as a representative of a chargedparty then under investigationThe chargeagainst the Company that shewas looking into that day was not dismissed until the end of that monthAthertonwhohad met with Smith while accompanied by counsel hadagreed to give an affidavitonly as to Dazzo s supervisory status whilewith the Company279The Board by order of September 29 1978 deniedtheRespondent Union s contested motion to set asideBoard order and to reopen the hearing as lacking meritThe Respondent Union s motion to the Board for reconsideration of its prior ruling in important partwasbased on an investigatory file note handwritten by Smithconcerning her August 8 interview with Athertonwhich had been furnished to the Union by the RegionalDirector from the Regional Office files on September 221978 The file note indicated in abbreviated form that theCompany had refused to give evidence on termination ofthe Charging Party (Dazzo) who had played a role inthe Company s (preelection) campaign and continued asfollows 18* Letteroffered by CP (Charging Party) to showEer s (Employer s) mood at t termina (time of ternimation)Eer recalls directing that a letter be typed¶ s (Paragraphs) 1 & 2 are standard for dismissal(3)-Eer finds language atypical doesn t think wld(would) write a) this thought b) this languageLetter concededly possibly typed on typewriternormally used by a typist at Atherton ss (SharonSpmacchia)typist says she recalls instruction to type letter forDazzo but doesn t recall contents (refer to file 29-CB-2130 )19In what apparently was a different pen from that usedfor the above paragraphs Smith concluded her file noteas followsEmployers basic position is that letter is a forgery-or a copy of letter executed by Employerwith an addition [sic] paragraph inserted by Dazzow/out Eer s knowledge or consent 20By order dated March 6 1979 the Board denied theRespondents motion for reconsideration on the groundthat as the U S Court of Appeals for the Second Circuithad entered a judgment enforcing as modified theBoard s original 1976 decision and order under Section10(e) of the Act 21 the Board no longer had jurisdictionThe Respondents motion of March 27 1979 to thecourt of appeals to vacate its judgment and to set asidethe Board s order or in the alternative to remand thismatter to the Board as noted was granted in that the18 Forclarification abbreviated wordsand symbols in Smiths file noteare spelled out in the accompanying parenthesized inserts reflecting herinterpretationof thenote at the hearingThe referenceto Sharon Spuucchinmisspelled in the memorandumwas to the Company sformer Glencal employee whose identifying initials appear in the lowerleft corner ofG C Exh 3 next to Athertons as its purported typist19The crossreference to Case 29-CB-2130could mean that Smith sfidenote originally was stored in thefileof therelated dismissed caseagainst the Company Smith investigated the charges in both casesPO There is no showingthat Athertonhad read signed initialed or inany way adopted Smith s file note91 Sec 10(e) ofthe Act providesthat uponthe filling of the record incourt the jurisdictionof the Courtshall be exclusive and its judgmentand decree shall be final subject toreview bythe Supreme Court 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDcourt, on July 13, 1979, vacated its judgment and re-manded the matter to the Board "with directions toreopen the record for the purpose of adducing evidencewith respect to the authenticity of General Counsel's'Ex-hibit 3 and determining whether in the light of such evi-dence, the Board's order, dated June 30, 1976, shouldstand or be vacated."Also, as noted, the Board's order of October 31, 1979,establishing this hearing conformed to that of the courtand postdated the Respondent's contested motion, filedOctober 26, 1979, to set aside Board order and dismiss orfurther reopen the record.B. The Respondent's Evidence of Forgery1.The testimony of Atherton's former associatesThe Respondent called several witnesses who werewith the Company in 1975, including Grace Kent, thenthe Company's office manager; Sharon Spinicchia Shau-del,who then did the typing; and Richard A. AthertonJr. (Atherton Jr.),22 who collectively testified that theypersonally were unfamiliar with G.C. Exh. 3 As relatedby Kent and Atherton Jr., Atherton, too, had been per-plexed by the letter which he could not recall havingsigned,and which did not appear to have been typed inthe normal course of business in that it did not conformtoAtherton's standards for neatness,23 and as no filecopy could be located.a.Grace Kent and Sharon Spinicchia ShaudelGrace Kent24 testified that in 1975 Sharon Spinic-chia25 typedAtherton'scorrespondence.Atherton'sommendation,in -longhand on yellow legal pads, givethem to Kent who, in turn, would assign Shaudel to typethem. In that year, ,of all company office personnel, onlyShaudel, then still Spinicchia, had theinitials "ss,"whichappeared next to Atherton'sinitialsin the lower leftcorner of General Counsel's Exhibit 3. Shaudel was thesoleemployee to type Atherton's correspondence.Others would perform this service only in her absence.:When Shaudel typed a letter for Atherton, which shewould do on an average of two or three times a week,22 Richard A Atherton Jr is the son of Richard C Atherton who, asnoted,died before the start of this hearing Atherton Jr and his brother-in-law,Douglas Jean, continue to operate the Company under its presentname, Atherton-Jean Cadillac, Inc23G C Exh 3 is poorly typed with about eight visible corrections,including one character that was inkedover by.penKent and Shaudelalso were critical of the margin settings24Kent, employed elsewhere at the time of the heanng, was AthertonCadillac's office manager, controller,and corporate secretary from 1967to 1978.During that period,her duties remained the same She was incharge of all office procedures,including bookkeeping,clerical work, andmaintenance of personnel files Kent was not a member of the Union Aunion other than the Respondent represents employees at her currentplace of employment25 Spinicchia was employed by the Company from 1972 until her ter-mination on work-related grounds inwas the billingclerk,did all the typing, answered the telephone switchboard,and tookinmoney at the window Spinicchiareported to Kent In May 1976,Spinicchia assumed the name of Shaudel upon her marriage to a compa-ny shop employee At the time of the hearing, neither Shaudel nor herhusband was employed by the Company or was a member of the Re-spondent Unionshe dated it as of the day she worked on it,'typed in herinitialsat the lower left corner next to those of Atherton,and, on completion, gave it to Kent to proofread andsubmit to'Atherton. In Kent's absence, Shaudel wouldproofread the letter herself and give it directly to Ather-ton together with his handwritten draft. After doing this,Shaudel's involvement ended., Atherton would photo-copy and mail his own correspondence, using a postagemeter in, the Company's office. Both Kent and Shaudelput letters into personnel files.-Kent recalled that she wrote Dazzo's last payroll re-ceipt and paycheck, for the payroll period ending Febru-ary 1326. at Atherton's request after Atherton had toldher he had -terminatedDazzo. As directed by Atherton,the check she prepared included 4-weeks' pay and 1-1/2weeks' vacation.- Although in normal course Kent wouldhave mailed these items to Dazzo,. she does not recallwhat she did with them.27InAugust,Atherton. showed Kent a photocopy ofGeneral Counsel's Exhibt-3 and asked if she had anyknowledge of the document.28 He told Kent that al-though someone from the Labor. Board had come to theoffice, had taken testimony from him, and had given hima copy of this letter, he had no recollection of havingsigned it. He asked whether she had doneso,29or if shehad seen the letter. When Kent said she. had not, Ather-ton asked if she had written the letter.ent said she hadnot.Atherton then told her that he did not rememberwriting or signing the letter. He asked Kent if she hadsigned it as their handwriting at times could look alike.Kent repeated that she had never typed, signed, or seenthe letter. In answer to Atherton's next question, Kent25 Dazzo was terminated on February 11.27A question was raised here as to whether G C Exh 3 was intro-duced at the initial hearing together with-the envelope in which it actual-lyhad been received or whether that envelope had contained onlyDazzo's last check The Respondent has presented credibility issues con-cerning the sequence in which, or whether, in fact, Dazzo received G CExh 3 from the Company following his discharge28 The Charging -Party has objected to evidence of conversations be-tween various Respondent's witnesses and Atherton, since the latter wasdeceased at the time of the hearing Contrary to the Charging Party, awitness' conversation with a decedent is admissible although subject tocareful evaluation SeeConsolidated Dress Carriers,259 NLRB 627, 632fn 14 (1981),Calandra Photo, Inc,151NLRB 660, 671 (1965) Here, thetestimony of Kent, and as will, be discussed, that of Shaudel, and Ather-ton Jr , concerning their conversations with Atherton about G C Exh 3,ismutually consistent and in general conformity with Atherton's above-quoted affidavit of May 1978, his only sworn statement concerning theauthenticity of the disputed document; to which the Charging Party alsoobjectsAccordingly, the testimony of these witnesses and, also, the affi-davit will be considered in reaching a determination in this matter SeeAdministrative Law Judge Holmes' Board-approved' analysis inDoralBuilding Service,266 NLRB 1215 (1983), on the admissibility of a dece-dent's affidavitin aninvestigatory hearing, although not made in antici-pation of deethAlso seeUnited Sanitation Services,262 NLRB 1369,1374-76 (1982) CfIndustrial,Waste Service,268 NLRB 1180 (1984), al-though admitted, was afforded no weight Unlike the present matter, theproponent of the affidavit inIndustrialWaste Servicedid not-meet theburden of establishing that the affidavit was reliable as consistent with ex-traneous, objective, and unquestionable factsHere, Atherton's May 1978affidavitwas madein anatmosphere friendly to himself, was independ-ently corroborated as to substance-by Kent and Atherton Jr, and wasprepared for formal submission to the Board and court of appeals to haveexisting judgments vacated-'28Although Kent had had authority to sign checks for Atherton in hisabsence, she always did so using her ownname andnot Atherton's AUTO WORKERSLOCAL 259 (ATHERTONCADILLAC)said that she did not think that Sharon Spinicchia hadtyped the letter. As Kent recalled, Atherton did not spe-cifically deny that it was his signature on General Coun-sel'sExhibit 3, but merely had said that he did not re-member wastingor signingthe letter.In-accordance with Atherton's direction to check herfiles,Kent did so and later reported to him that therewas no record of the letter.Kent testified that Atherton had written out "quite afew" letters of recommendation, all of which he hadbrought in to be typed at the office. Although Kent testi-fied that Atherton knew how to type, in her view henever would have typed letters of recommendation him-self.Kent and Shaudel testified that General Counsel's Ex-hibit 3 would not have gone out of their office because ithad too many errors corrected by typeovers. Also, atyped character had been inked over in one place, andthemargins were insufficiently wide.30 Both witnessesrelated that Atherton and Kent had required that lettersleaving the office have standardmargins andbe neatlytyped.Kent and Shaudel also . denied having previouslytyped, . or even havingseen,the following note, datedFebruary 18, also on company stationery, which Dazzonow contends he receivedin the sameenvelope as Gen-eralCounsel'sExhibit 3: "Dear Tony, Mr. Athertonaskedme to 'type a little note and ask you to pleasereturn your keys.31 Enclosed is the letter I guess you'vebeen waiting for.. Take care. Sharon."32Kent, who related that she frequently had seen andcould recognize Atherton's signature,thought that thesignatureon General Counsel's Exhibit 3 looked like hisexcept for the last name. However, she also expressedthe same view with respect to an affidavit unquestion-ably signed by Atherton, thereby somewhatneutralizingthat part of her testimony.Sharon Shaudel, although the only clerical employeeatAtherton Cadillac withinitialsmatchingthose onGeneral Counsel's Exhibit 3, denied that she had typedthat letterand, asnoted, also denied any involvement orknowledge of the February 18 note to Dazzo, quotedabove, where her first name was typed in the place ofsignature.b. Shaudel and Laurie SamaraShaudel related that she first saw General Counsel'sExhibit 3 when it was shown to, her by Steve Elliott,staff organizer for the Respondent Union, on June 20,1978, at a restaurant lunch in Amityville, New York, ar-so Therecord reveals thatthe Company's stationery was readily acces-sible. .91AfterleavingAtherton's employ,Dazzo had retained his keys to theCompany'spremises and the company-owned automobilehe had beenusingHe later returned both,giving back the automobile in March afterreceivinga written request from theCompanyDazzo's explanation forsurrenderingthe carlatewas his sense that the Company owed him thecourtesyof a period of additional usage after 10yearsof faithful serviceand unwarranted dischargeDazzo also pointed out that Atherton hadseen him use the car without protest when they met for a lunch talkshortlyafter the discharge32 Thename "Sharon"was typed in at the bottom of the otherwiseunsigned note`281ranged at Elliot's request by Laurie Samara.33 Samara, acompany employee who earlier had worked there withShaudel, also attended that meeting.At the restaurant, Elliot showed Shaudel a photocopyof General Counsel's Exhibit 3 and asked if he had seenitbefore. She told him that she was certain she had notbecause, before reading that letter, she had not knownwhy Dazzo had been let go.34 Shaudel also told Elliotthat if Atherton was going to give someone a letter ofrecommendation, he would not have wanted to tellothers why the man he was trying to recommend hadbeen fired. Elliot informed Shaudel that the case hadbeen going on since 1975 and that if he needed her, hewould get in touch with hei .35Shaudel and Samara next met with Elliot at the samerestaurant in April 1980, just 2 weeks before the start ofthe present hearing. Lou Salvatore, another official ofthe Respondent, also was present. Elliot again producedthe letter.He explained that the case was coming up,that both women would be subpoenaed, and that hewanted to review what had been said when they werelast together in June 1978. Shaudel again answered El-liot's questions, stating, at first, that she did not remem-ber typing the letter, and then, with more certainty, thatshe had not typed the letter because there were toomany visible errors and corrections and the letter was in-correctly marginated.Elliot. then brought forth his own previously preparedaffidavit of what had occurred at their June 1978 meet-ing.He asked both Shaudel and Samara to read and,also, to sign the statement if it appeared correct to them.Both complied.Shaudel denied, having discussed Dazzo's dischargewith Atherton in July or August 1975, while the Region-alOffice investigation was in progress, and could notrecallwhether either Kent or Atherton had spoken toher about a letter of recommendation for Dazzo. Shewas not aware that a Board agent had come to the Com-pany's premises to look into Dazzo's charges concerninghis termination. Contrary to former Board agent Smith'sabove-quoted file note of her August 8 interview with33 Samara,who had started heremployment withthe Company in abargaining unit shop positionwhere shebecame a union member, hadidentified Shaudelto Elliotwhen he had asked her if anyone had beenworking in the office with the initials"SS " Elliott, at the time, was look-ing for evidence counteringG C Exh3's authenticity that the Unioncould useto tryto have the Board's decision set aside Samara told Elliotthat Shaudel no longer workedfor Athertonbut, at his request, she locat-ed Shaudel and arrangedfor theJune 20 restaurant meetingAt the timeof thehearing, Samara was still employedby the Company.Shaudelhad known Elliot sinceDecember 1974 or January 1975, whenthe Unionbecamebargaining representativeof Atherton Cadillac's shopemployees, and had worked with Samara at theCompanyfor about ayear34 Shaudel insistedthat althoughshe had learnedof Dazzo'sdischargethe day after it occurred, she hadnot known why until some 3 yearslaterwhen shownG.C. Exh3Shaudel maintained that it took her thatlong to learn the reasons for Dazzo's departurealthoughshe had had afriendly relationship with him at the office and, on one occasion,had ba-bysatfor theDazzo family.35 Samara,who joinedthe Company in 1976, hadnot yet been em-ployed whenDazzowas terminated,said nothing at the meeting. Exceptfor reporting that Shaudel had said at the time thatthe margins on G C.Exh 3were too wide, when, in'fact,Shaudel's testimony was that theywere too narrow,Samara generallycorroboratedShaudel's testimony 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDAtherton Shaudel did not believe that she had spokenwith anyone from the Regional Officeon this matterShe also did not think the General Counsels Exhibit 3signaturewas Atherton scRichard A Atherton JrRichardA Atherton Jr testified that he was notpresent during the interview between his father and theBoard agent on August 8On August 9 the day after Smith s visit Atherton Jr sfather showed him a photocopy of General Counsel sExhibit 3 and asked him to read it declaring that it didnot look like a letter he would waste Atherton Jragreed explaining that the letter was not in the style hisfather normally would have used and that it had notlooked to him like his fathers signature Atherton toldhis son that although the signature looked like his he didnot remembersigningor writing such a letter and thathe was going to search the office files for a copyAbout a month later Atherton told Atherton Jr thathe had looked for a file copy of the letter but had beenunable to find one2The testimony of the investigating Board agentMarguerite A Smith36 testified that in 1975 while alaw clerk on the staff of Region 29 in Brooklyn NewYork she was assigned to investigate the two respectivecharges Dazzo had filed against the Umon in the presentcase and inCase 29-CA-4476 against the Company 37As noted the charge against the Company alleging violation of Section 8(a)(1) and(3) of the Act filed July 23was dismissed on August 29 when it was determined thatDazzo had been a supervisor with the Company andtherefore not entitled to the 8(a)(1) and (3) protectionsafforded employees However on August 8 when SmithinterviewedAtherton the charge against Atherton scompany was still outstanding Accordingly when Atlierton met with Smith he was accompanied by his attorney and proceeded as a representative of a charged partyunder investigationAt the time the complaint in thepresent matter against the Union was already outstanding, having been issued on July 31According to Smith at their August 8 meeting Atherton in consultation with his attorney had agreed to givean affidavit only on the matter of Dazzo s work history96 Startingwith Region 29 s staffon a part time basis in the summer of1973 while alaw student Smith became a full time law clerk there inAugust 1974on graduation She remainedwiththatRegional Office untilSeptember1976 becoming a field attorney afterher admission to the BarinOctober 1975 Atthe time of the hearing Smith was in the privatesector97Under standard procedures unfairlabor practicecases are institutedby the filing of charges whichthen are investigatedby Regional Officepersonnelon whosereport the RegionalDirectorin consultation withthe investigating Board agentand the office hierarchydecideswhethercomplaint should issue its scope in relation to what originally wascharged or whether the charge should be dismissed as without mentAfter theRegionalDirectorabsent settlement issues complaint evidenceto support the contained allegations is presented by attorneys on the Regional Office staff at a hearing before an administrative law judge Suchhearings are conducted in accordance with the Federal Rules of Evidence andof Civil ProcedureThe judge s decision may be appealed tothe Board Board decisions may be reviewed by the Federal appellatecourtswith the Company and his supervisory status but wouldnot includematters relating toDazzo s terminationWhile they were together Smith showed Atherton aphotocopy of the letter that became General Counsel sExhibit 3 38 and recorded her recollection of Atherton sreaction to that document in her above quoted file noteReviewing and interpreting her file note abbreviationsand shorthand symbols at the hearing 39 Smith notedthat the Company or Atherton had refused to give evidence on termination and that the Charging Party(Dazzo) had played a role in the Company s campaignFollowing the asterisk on the file note she wrote that aletter had been offered by Dazzo to show the Employer s mood at the time he was terminated and that Atherton recalled directing thata letter be typedParagraphs 1 and 2 of what became General Counsels Exhibit3were noted as standard for such letters in cases ofemployee dismissalHowever Atherton had found thelanguage of paragraph 3 of General Counsels Exhibit 3which contained the representation that the Union hadcaused Dazzo s discharge to be atypicaland he didnot think he would write- (a) this thought (b) this IangageAs Smith testified these described doubts couldhave come either from Atherton or his attorney She didnot rememberContinuing Smith s interpretation of her file note Atherton had conceded the possibility that the letter hadbeen prepared on a typewriter normally used by a typistat the Company who had theinitialsssfor SharonSpmicchiaAlthough the file note indicated that thetypist had said she recalled instructions to type a letterfor Dazzo but did not remember the contents Smith didnot remember whether she had spoken to the typist 40Smith related that the file note accordingly could indicate that Atherton or whoever was speaking as company representative had told her what the typist had saidor that the typist had spoken directly to Smith Smithsimply did not recall 41 She similarly did not remember18 Smithearlier had reproduced the copy of G C Exh3 from theongmal thatremained in Dazzo s possession98 Smiths file note provided her best recollection of theAugust 8interview with Atherton40 In her uncertainty Smithcannot validlycontradict the Company stypist at the time Shaudelwho testifiedthat she had not spoken toanyone from the Regional Office41 Smithsmemory ofevents was remarkablypooreven allowing forthe passageof time She did identifyher handwriting on various RegionalOffice file documentsshe had prepared in connectionwith her work onthe case and her testimony was predicatedlargely onwhat she readrather thanon independentor revivedrecollectionThiswas true even tothe extentthat she could rememberthe name of her immediate Board supervisorof the time only byreadingher case report wherehis name ap-peared Smithsmemory problems aremoredifficultto understand because during her investigation of the two related charges she expendedconsiderableeffort just one itemof which was the takingof a 29 pageaffidavit in her ownhandwritingfromDazzo Among related activitiesshe also interviewed and took handwrittenaffidavits from other witnessesorally reported her findings andrecommendations to the RegionalDirector and other members of thatoffice s hierarchyat a meetingcalled an agenda and wrote a minute following that session Each casewas separatelyreported toher officeHer interviewwith Atherton whileinvestigating the charge against the Company took place in anticipationthat the circumstances of Dazzo s discharge in any event might be htigated in the case against the Unionwhere complaintalready had issuedHowever at the hearing Smith remembered little and volunteered nothmg AUTOWORKERS LOCAL 259 (ATHERTONCADILLAC)whether she wrote the file note when she took theAugust 8 affidavit from Atherton or thereafter orwhether the note had been prompted by an on site interview or by a telephone call 42Smith similarly did not recall when using a differentpen she wrote the critical last paragraph of the abovequoted file note that theEmployers basic position isthat letter is a forgery-or a copy of letter executed byEmployer withan addition paragraphinserted by Dazzowithout Employers knowledge or consentShe did notremember if it was added when she wrote the precedingparagraphs of the file note or thereafterSmith recalled only that she had discussed GeneralCounsels Exhibit 3 with Atherton but not specificallywhat he said except that he had dented having writtenthe letter She related in this regard that Atherton hadsaid something to the effect that that was not the letterto Anthony DazzoSmith also did not remember having receivedsamplesof typed materials from the various office typewriters onthe Company s premises although in his May 31 1978 offidavitAtherton claimed that he had obtained such sampies and had shown them to Smith in connection withher inquiry concerning General Counsels Exhibit 3 43Later in August, in a memorandum to Regional Director Samuel M Kaynard and Regional Attorney HaroldL Richman Smith in conjunction with her immediatesupervisor successfully recommended that the chargeagainst the Company be dismissed This report in relevant part included the followingFor Case No 29-CB-2130 this Region has allegedthat the Union coerced the Employer in its selectionof representative for purposes of adjustinggrievancesThe evidence indicated that sometime in February 1975 on a date not certain but on a day whenEmployer met to negotiate a contract with Unionagents and shop committeemen the Employer discharged Dazzo Dazzo offered as evidence of theoccurrence and reason for it a letter signed byCompany president Richard AthertonSrstatinghe was terminated because a union dispute aroseand to avoid a strikeThe Employer deniedthat a letter containing such language was written.The Employer has refused to state why Dazzowas terminated [Emphasis added ]Smith however recalled no discussion with her supervisor or anyone else in the office concerning the statement in her above report that Atherton had denied signing his letter 4442 As to her generalpractice ofrecording interviews,in connectionwith her preparationof the filenote Smith disclaimed having had anypracticeShe said that sometimes she would take a pad and pencil tomake a note of what was said and sometimes,after she interviewed awitness shewouldsummarize what was said in her report She onlyfrom time to time summarized in writing after an interview what witnesses had stated but did not do so in every case43 See R Exhs 6 and 1044 Contraryto Smith s original testimony that her involvement withcases relating to Dazzo s discharge ended with the issuance of her above3The testimony of counsel for the GeneralCounsel283Harold R Weinrich 45 who as counsel for the GeneralCounsel in the original proceeding introduced GeneralCounsel s Exhibit 3 over the Respondent Union s vigorous objection described in detail the events that led tothe use of that document in evidenceWeinrich whose office at the time was across the hallfrom Smith s recalled discussing this case with her soonafter it was assigned to him 46 Weinrich related that onone occasion in August after being assigned to the hearmg but before receiving the file Smith told him in response to his inquiry that theCB case (where theUnion was Respondent)was about a supervisor who allegedly had been fired at the instance of a union andthat theCA case (involving the Company) was basttally a supervisory issue She also opined that the (CB)casewas easy because the Regional Office had thisgreat letterfrom the Employer admitting that he hadterminatedDazzo at the Unions insistenceWeinrichasked Smith when he was going to get the file and herinvestigation report so he could find out about the casefor himself Smith explained that she had been extremelybusy had agendaed (orally reported) the case against theUnion was still investigating the case against the Company and intended to get her report and the file toWemnch as soon as she couldAfter Weinrich first looked at the file and saw thephotocopy of General Counsels Exhibit 3 his initial reaction expressed to Smith was that it was a good thingthey had the letter because without it he thought thecase really would have problems Smith agreed with thisassessmentLater however after he finished reviewing the entirefile in the caseagainst theUnion and hadalso readSmith s investigation report in the case against the Companywith specific reference to the above-quoted notation thatThe Employer denied that a letter containingsuch language was writtenWeinrich had a second conversationwith SmithHe asked whether the frontofficewas aware of the problem with the letter thatAthertonwhen shown the letter had basically statedthat the letter looked like his but he did not remembersigning a document with those words on it Smith replied that she did not think that she had made the frontoffice aware of the problemSometime before mid Novemberwhen an earlierscheduled hearing date was postponedWeinrich had athird conversation with Smith concerning the file photoreport in Augustthe record reveals that on October 14 she wrote amemorandum to Harold R Weinrich then assigned as counsel for theGeneral Counselinwhichshe relayed a settlement offer made to her bythe Union s attorney45Weinrichcurrently in private practice began his employment withRegion 29 as a law clerk in October1971After hisadmission to the BarinFebruary 1972 hecontinuedwiththatofficeas a field attorney untilleaving to join the private sectorinMarch 1977While a field attorneyWeinrich among other things, investigated and prosecuted unfair laborpractice cases.4e Smith s testimony that she had discussed the matterwithWeinrichonly briefly during the hearing is not credited asher memoryof events inwhich she was substantially involved was so poor as to be suspect. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDcopy of General Counsel's Exhibit 3, which he began byasking what the story was with the letter. When Smithasked what he meant, Weinrich inquired whether Ather-ton had cooperated in the investigation and, if so, towhat extent. Smith replied that Atherton had cooperatedvery well with respect to the investigation of the chargeagainst theCompany, and had given an affidavit in thatmatter concerning Dazzo's supervisory authority. How-ever, he had refused to cooperate as to the charge pend-ing againstthe Union, except that he, had looked at theletter (G.C. Exh. 3) when it was shown to him and hadmade the remarks shown in her file note. In response toWeinrich's question if she thought Atherton was tellingthe truth as to whether he had signed the letter withwords as they appeared, Smith said that she did notknow.Weinrich testified that although he had read so muchof Smith's above-quoted file note which expressed doubtabout the letter until, in connection with the presenthearing, he had not seen the last.paragraph of that noteto the effect that Atherton's position basically was thatthe letter was a forgery. Weinrich asserted that althoughhe had been opposed to the use of General Counsel's Ex-hibit 3 at the hearing, forgery, was not mentioned duringhis various discussions, before and during the hearing,with colleagues and supervisors at the Regional Officeconcerning the letter's authenticity and use in evidence.Rather, these conversations had proceeded as though aroutine evidential conflict existed of a type that' oftenarose during such investigation. Atherton's unsworn de-nials concerningthe General Counsel's Exhibit 3 signa-turewere counterbalanced by Dazzo's sworn testimonyto the contrary and by other evidence indicating thatAtherton, in fact, had signed the letter. As defined byWeinrich, for the letter to have been a forgery,someoneother than Atherton must have signed it.-Weinrich related that he had become aware of the po-tentialproblem with what was to become General Coun-sel'sExhibit 3 even before seeing Smith's report. He wasnot certain as to precisely what had called the problemconcerning the letter to his attention in the first instance,but if it was Smith's file note of her interview with Ath-erton, he reiterated his certainty that he did not see itwith the last paragraph, referring to forgery, in place. Hehad taken an appreciableamount oftime after receivingand readingSmith's case report to the Regional Officebefore going to speak to Regional Attorney Harold L.Richman47on the matter, because hisinitial reaction wasthat if the letter hadbeen mentionedin her report, as itwas, then the Regional Office must know that Athertonhad deniedsigning theletter containing those words.However, he had retained some doubts.Accordingly, a few days after his third conversationwith Smith on the letter, Weinrich went to Regional At-torneyRichman.Weinrich asked if Richman was awarethat Atherton claimed that he never had signed the letterwith those words in it. Weinrich declared that it ap-peared to him that the Regional Office had relied almostexclusively on the letter.Based onAtherton's comments47 TheRegional attorney,or chief law officer, generally issecond inauthority in a RegionalOffice after the Regional Directorto Smith, Weinrich did not think that either the letter orany conversations with Atherton that had given rise to itwould be admissible at the trial and, if the letter andsuch background conversations were bases for the deci-sion to issue complaint; then, maybe Richman, as Re-gional attorney, and the Regional Director. might wantto change their minds Richman48 replied that while hehad not been aware of the problem, it did not change hismind. Richman expressed the view that this was the kindof case that would improve at the trial and that Weinrichobviously was overlooking all of the circumstantial evi-dence in the case which, in Richman's opinion, estab-the photocopy of the letter in the file. The two com-pared the signature on General Counsel's Exhibit 3 tothat on Atherton's affidavit.49 Richman asked Weinrichto try to speak to Atherton.Pursuant to Richman's instructions,Weinrich calledAtherton and introduced himself as an NLRB attorneyassigned to litigate the case involving Anthony Dazzo.soHe told Atherton that the Regional Office had a letter inits file provided by Dazzo which he knew Atherton haddiscussed with Board Agent Marguerite Smith. He askedto talk about the letter further with Atherton.-Athertonreplied that he did not want to speak to Weinrich anddid'not want to become involved in the matter-which, asfar as he was concerned, was a closed issue. Athertonsuggested that if Weinrich had any, further questions, heshould telephone his attorney.Weinrich was unsuccessful in his attempt to speak withAtherton's attorney and his call was not returned. Wein-rich is not certain if he placed a second call.In this period when Weinrich first discussed the letterwith Richman and was attempting to meet with Ather-ton and his attorney, he also consulted, concerning theevidential problems he felt were involved, with MaxSchwartz, the assistant regional attorney, and with twoattorney colleagues.Weinrich told these attorneys thathe had an 8(b)(1)(B) case for trial involving alleged re-straint and coercion by.a union of an employer in the se-lection of the Employer's bargaining representative forthe adjustment of grievances. The complaint alleged thatan automobile services manager had been terminated as aresult of such restraint and coercion. The Board agentswere informed, during separate talks, that the Regionhad some circumstantial evidence and that it had a letterthat indicated that Dazzo, the service manager, had beendischarged possibly at the request of the Union. Theletterwas on Company stationery and signed by theCompany's -president. However, they were told that thecompany president had said that while the signature on48All statements attributed to Richman and other present or formerRegional Office personnel,none of whom testified,with the exception ofSmith,are based on Weinrich'4°Weinrich is not certain as towhether theyalso compared the signa-ture on the letter to that on the commerce questionnaire, a form thatAtherton had previously completed,signed, and returned, describing hisCompany's position in interstate commerce This information related toBoard jurisdiction.50 By the time of Weinrich's call to Atherton, the charge against theCompany had been dismissed for some time and there no longer werematters against that employer pending in the Regional Office AUTO WORKERS LOCAL 259 (ATHERTON CADILLAC)-285the letter looked like his, he never had seen a letter'withthose words on it. Weinrich then asked whether, if he in-troduced this letter into evidence assuming he was ableto have the signature authenticated, the letter could' beconstrued as an admission against the Union. .The two attorney colleagues with whom Weinrichraised this matter did not believe that; under those cir-cumstances, the letter could be taken as an admissionthatwould be binding against the Union, with whichWeinrich agreed. Assistant Regional Attorney Schwartzinitially asked why this situation was- different from oneinvolving any other letter.When informed by Weinrichthat here it was the Union and not the Employer thatwas the adverse party, Schwartz, too, agreed that theletterwould not serve as an admission.As to any direct involvement of Regional DirectorSamuelM. Kaynard in this matter, Weinrich testifiedthat early during his involvement in this case, he attend-ed a meeting where Kaynard was present. At that time,Weinrich had tried to make Kaynard and other supervi-sory personnel in attendance understand that if the Re-gional Office had issued its complaint in reliance uponAtherton's testimony, they ought to look again at thecase.Weinrich had no recollection of Kaynard beingconsulted concerning the use.of General Counsel's Ex-hibit 3, had no personal conversations with Kaynard re-garding possible introduction of the letter, and had noknowledge of anyone else having discussed the matterwith Kaynard.In the time before the first hearing and virtually untilGeneral Counsel's Exhibit 3 actually was introduced,Dazzo retained possession of the original letter while aphotocopy remained in the Regional Office file. Wein-rich related that he met with Dazzo and the latter'sfriend and consultant, Frank Filipelli,51 on the day ofthe hearing and on at least one occasion before the hear-ing began for trial preparation.DuringWeinrich's prehearing interview with Dazzo,also in Filipelli's presence,Weinrich explained that hethought they had an uphill fight and that the case wasnot as clear in his own mind as it was in Dazzo's. Dazzoand Filipelli, in turn, asked about the letter from Ather-ton of which Weinrich had a copy. Weinrich declaredthat the letter in and of itself did not prove anythingwith respect to the Union and was not the great piece ofevidence they thought it was for proving the Union'sculpability.He explained that the letter was hearsay con-taining two links.While, by introducing this letter, hecould prove that Atherton had made the statement setforth therein concerning reasons for discharge to Dazzo,this could not prove that anyone from the Union hadmade such a statement to Atherton. Therefore, the letterproved nothing with respect to the Union.Dazzo, according to Weinrich, then asked why he didnot call Atherton as a witness. Weinrich replied that hewas not going to call Atherton who had questioned theauthenticity of the letter. Dazzo retorted that the letter51 Filipelli, who was described as having acquired investigatory experi-ence while with another Federal agency, served as Dazzo's advisor andconstant companion during the investigationand initialhearing,whenDazzo was unrepresented by counselwas authentic and that he could not understand whyAtherton was saying it was not.AlthoughWeinrich asked to see, the original of theletter during their pretrial interview, he did not actuallysee it until it was produced by Dazzo before the recordopened on the morning of the first day. According toWeinrich's undisputed -testimony, Dazzo then had shownhim the original of the letter to convince him that theletter should be introduced in evidence. Filipelli, too,had joined in urging that the letter be offered and thatAtherton be called as a witness. While Filipelli was at-tempting to be "the voice of reason," Dazzo was moreemotionally involved in arguing for the introduction ofthe letterWeinrich again repeated that in his mind theletterwas hearsay twice removed and worthless. TheRegional Office had not issued complaint based on an in-tention to use that letter but on other circumstantial evi-dence, and that that would carry the day.The conversation then returned to why Weinrich didnot call Atherton.Weinrich again pointed out that Ath-erton was not going to help them. Atherton had said thathe had never signed a letter with those words on it, andifAtherton had been the kind of guy who was going tostand up (to the Union), Dazzo would not have been outof work. Therefore, Weinrich reiterated, he did not thinkthat calling Atherton to the- stand would help Dazzo.Also,Weinrich's instructions were not to call as wit-nesses those from whom the Regional Office did nothave statements. As Weinrich did not have an affidavitin this area from Atherton, he was not going to subpoenahim. He told the two men that if they wanted to subpoe-na Atherton, they certainly had the right to do so, but hewould not.As the General Counsel's direct case was drawing to aclose,Dazzo became increasingly upset that Weinrichhad not introduced the letter from Atherton and the at-mosphere was becoming very unpleasant. According toWeinrich, Dazzo was "really busting [his] back." Finally,Weinrich obtained a recess and went to speak to Region-alAttorney Richman about the matter.In Richman's office, Weinrich announced that he wasabout to close the General Counsel's case, but that hehad not introduced the letter previously discussed be-cause, as far as he was concerned, the letter was of noprobative value and was somewhat questionable. Wein-rich explained that he -had been involved in a runningfeudwithDazzo concerning the introduction' of theletter and, for that matter, Atherton's testimony. He toldRichman that Dazzo was really upset with him for hisunwillingness to introduce the letter and to subpoenaAtherton.As Dazzo was in such a state, Weinrichwanted to check with Richman before resting his case.When Richman asked what Weinrich's problem wasintroducing the letter, he was told that, first, the letterwas not probative of anything, and therefore Weinrichdid not see why it should go into the record. Second, inview of Atherton's , failure to authenticate the letter,Weinrich thought, in any event, it was questionablewhether the letter should go into the record.Richman asked if Dazzo could authenticate the signs=ture on the letter.Weinrich answered that Dazzo had 286DECISIONSOF NATIONALLABOR RELATIONS BOARDtold him he had seen Atherton's handwriting, was famil-iarwith it, and that the.signature that.appeared on.theletter belonged to Atherton.. Therefore, the signature onthe letter could be authenticated using.Dazzo's testimo-ny.Richman then stated that in his opinion this situationwas no different from any other type of credibility ques-tion normally dealt with at the.Board in that here wasDazzo, an individual, saying "white"-that this was Ath-erton's signature-and there was Atherton, who to someextent,was 'saying "black"-by denying that it was.Richman observed that Atherton was not even "making atotal denial, but merely had said that it looked like hissignature, but that he never had signed a letter withthose words on it. Richman then rhetorically asked, well,what did it mean, and repeated that this was iio differentfrom any other credibility question. Richman, too, askedwhether, if Atherton had succumbed to the alleged unionpressure in terminating Dazzo, would Weinrich reallyexpect him to turn around and testify against the Union.Had Atherton been persuaded to fire Dazzo from fear ofthe Union, why would he then admit this?.Weinrich replied- that he thought this situation was alittle different because when the Region had a credibilityquestion, usually both sides were there. Richman pointed'out that .this was not always thecase;often there werecredibility issues that went unrebutted. He then directedWeinrich to put the letter in evidence "for whatever itwas worth."Richman then asked Weinrich about calling Athertonas a witness. Weinrich reminded Richman, repeating hisearlier words to Dazzo, that it' was the Regional Office's,usualprocedure not to subpoenaa witnessfrom whom itdid not have a statement. Not only did the office nothave a statement from Atherton, but Atherton had re-fused even to cooperate with Weinrich in his investiga-tion. Therefore,Weinrich explained, he had followed ex-isting procedures in -not subpoenaing Atherton, and-hadtold .Dazzo, who was completely irate about this, thatwhile he would not'do so, Dazzo certainly was free tosubpoena Atherton', himself.When Weinrich then askedRichman if he wanted to authorize a request for. the issu-ance of a subpoena, at that time, offering to request acontinuation of -the hearing so that such a subpoenamight be served,Richman said no.After leaving Richman's office,Weinrich returned tothe hearing room .where, while the recess continued, heasked if Dazzo was sure he could authenticate'the signa-ture on the letter. Dazzo affirmatively stated that he wasfamiliar with Atherton's signature, having seen it on reports in the service department. Weinrich then took- theoriginal of what was to become General Counsel's Ex-hibit 3 and the company envelope, hand-addressed, inwhich Dazzo had. brought the letter to the courtroomthat day.52 _62 Although Dazzo originally identified this envelope, in evidence asC.P. Exh.1,dated February13 by the Employer's postage meter andpostmarked at Huntmgton,,New York, on February14, as the envelopeinwhich G C Exh. 3 was received,with the-result thatC P. Exh I laterwas so represented as part of the record in'the enforcement proceedingbefor the courtof appeals,Dazzo changed this testimony at the supple-mentary hearing.Dazzo presently asserts that the letter was received in a .The record of the earlier hearing covering this testi-mony53 shows that Dazzo testified that, on the day afterhisFebruary 11 discharge, he called Atherton and toldhis former employer that he would like to speak to himabout his termination and why it had happened. Hestated that he could - not believe that Atherton had lethim go because the Union had so demanded. Athertonreplied that he would be happy to talk to Dazzo but didnot want him to come to the shop. They agreed to meetthe next day, February 13, at the restaurant in Bayshore,New York. Over objections by the Respondent's counsel,Michael Schnipper,54 that what might have been said byAtherton to Dazzo in this connection would not be bind-ing on the Union, Dazzo was permitted to describe hisFebruary 13 meeting with Atherton at the restaurant.At their meeting; Dazzo told Atherton that he couldnot believe that the Union had pressured Atherton intogetting rid of Dazzo. Atherton said that he was sorrythatDazzo had to be the lamb to go to slaughter butthere was nothing he could, do about it,at that time. Per-haps Dazzo could be put back to work in a month ortwo..Dazzo then asked if Atherton would send him a letterstating the reason he really.had been fired. Atherton an-swered that Dazzo's work had been okay; he never hadhad any trouble with Dazzo and they had been togethera long time.After lunch, the two men parted. Continuing Dazzo'soriginal testimony, on Friday, February 14, he went' tothe Company's office to pick up his pay. When he ar-rived there, Atherton was reluctant to shake hands andtold him that his pay would be mailed to him. Dazzo tes-tified that Atherton did not want him around the prem-ises.Dazzo testified that during his 10 years with AthertonCadillac, he had become familiar with Atherton's signa-ture, having seen it on various business documents, couldrecognize it, and that the signature on General Counsel'sExhibit 3 belonged to Atherton. Dazzo also was of theview that the handwriting used to address the envelope(C.P.Exh. 1), in which he initially claimed GeneralCounsel's Exhibit 3 was received, belonged to Sharon(Shaudel), the secretary, and that, obviously, envelopesusually were addressed there by hand.When asked by Judge Lieberman if he was offeringGeneral Counsel's Exhibit 3 for the truth of its contents,Weinrich replied that he was offering it as corroborativeof Dazzo's testimony concerning the circumstances of hisdischarge, especially the date of discharge, and to indi-cate the reasons given to him at the time by the Employ-er.typedaddressed envelope in evidenceas C.P.Exh 9,bearing the postagemeter dateof February18.The RespondentUnion drawson this incon-sistency to challenge Dazzo's general credibility and to focus additionaldoubt about the letter's authenticity. Dazzo,in turn,explained that hisfinal paycheckhad arrivedin C P. Exh. 1, that the letter of recommenda-tion did not arrivein C.P Exh 9until later, after he had asked about it,and that the confusion occurred because he had stored the various papersin the same drawer at his home62 Tr. 103-110.64 Schmpper,at the initial hearing, was connected with the same lawfirm that appeared for the Respondent here. AUTO WORKERS LOCAL 259 (ATHERTON CADILLAC)Weinrich testified that after General Counsel's Exhibit3was made part of the record in the earlier proceeding,but while that hearing was still in progress, he had anoff-the-record conversation with the Respondent's coun-sel,Michael Schnipper. According to Weinrich, he saidthat Schnipper was making a big deal of nothing becausethe document was not-being offered for the truth of iscontents.55He (Weinrich) certainly could authenticatethe document through Dazzo, and if Schnipper ques-tioned Dazzo's authentication, he was free to bung thatout on cross-examination.Weinrich reminded Schnipperthat his client, the Union, had a collective-bargaining re-lationship with Atherton-and that if, in their view, Ath-erton did not write the letter, then Schnipper should putWeinrich could not recall whether he also told Schnip-per about Atherton's expressions of doubt concerningGeneralCounsel's ' Exhibit 3.Schnipper,however,merely repeated that he did not think that Weinrichshould have put the letter in evidence, but made no re-sponse that Weinrich could recall about calling Athertonas a Respondent's witness.After his above conversation with Schnipper,Wein-rich had a second recess meeting of the day with Re-gionalAttorney Richman.Weinrich told Richman thatSchnipper was quite beside himself over the introductionof General Counsel's Exhibit 3 and had objected vigor-ously both on and off the record concerningitsuse.Weinrich reported that Schnipper had been principallyupset because of Weinrich's failure to call `Atherton forthe authentication of the letter, but -that he had toldSchnipper that he had no plan to call Atherton because,as far as he was concerned, the letter was properly au-thenticated.He had told Schnipper that he certainlycould call Atherton if he so desired.IWeinrich then asked Richman whether he shouldwithdraw the letter in view of the degree of Schnipper'sagitation and the personal reservations he previously-hadexpressed to Richman. Richman replied that Weinrichshould not withdraw the letter from evidence.Weinrich then asked whether Richman thought thatthey should advise Schnipper that there was some ques-tion with respect to the letter. Richman said that he sawno reason they should deviate from their policy of notdisclosing things from the Regional Office file. He toldWeinrich that in his mind this was no different from aninstancewhen you take statements from a group of 10employees, 5 of whom say, "The boss said that if yousign the [authorization] card you'll be fired," while theother 5 say, "The boss never said that." Richman toldWeinrich, "You never -disclose exculpatory evidence."Accordingly,General Counsel's Exhibit 3 remained inevidence.After Judge Libermanissued hisdecision finding fordismissalof the complaint,Weinrich prepared a memo-randum to the Regional Office, entitled "Comment on66 The record indicated that G C Exh 3, in fact, had been offered forthe truth of its contents287ALJ Decision," recommending that exceptions not betaken:56 This recommendation was not adopted.Summarizing, Weinrich testified that his own efforts toauthenticateGeneral Counsel's Exhibit 3 included at-tempts to speak to Atherton and to his attorney, hisquestioning of Dazzo as to how he received the letter,and his own pretrial comparisons of the signature onGeneral Counsel's Exhibit 3 with that on Atherton's pre-hearing affidavit in the Regional Office file. These signa-tures were convincingly similar to him.Weinrich reiterated denials that he had seen Smith'sfile note reflecting the assertion of forgery as containedin the last paragraph, which, he claims, was not then inplace.During Weinrich's discussions with other Boardagentsconcerning use of the letter, his 'principal concernhad-been whether the Union could be bound by its con-tent, or whether it simply was hearsay. He did not con-sider the letter to be a forgery. Similarly, his discussionswith the Regional Attorney on the day of the trial con-cerning the introduction of General Counsel's Exhibit 3involved, as Richman put it, "a question of credibilitynot unique to this case." As Richman saw it, if Athertonhad"been, coerced by the Union intoRichman_ sawDazzo, in linewith the General Counsel's theory of the case, he wouldnot "bend over" to give cooperative testimony if calledas a witness by the General Counsel because he was notgoing to- do anything that would get him involved withthe Union. According to Weinrich it was for this reasonand not to circumvent forgery that Atherton was notcalled. In this regard, Dazzo, too, had argued with himthat Atherton be called as a witness. Dazzo had been in-terested in having Atherton also testify concerning mat-ters other than the letter, as well.Weinrich described a difference of opinion he had hadwith the Regional attorney at the time of the hearingconcerning use of the letter. According to Weinrich,Richman's rationalewas that the General Counsel oftengathered- conflicting case information that is not dis-closed, as in the above illustration involving 10 employ-ees in a group,5 of whom described what would be anunlawful threat from their Employer,' while the other 5denied that it had been made. Although Weinrich consid-ered this analogy to be valid as relating to an oral evi-dential inconsistency, he was uncomfortable with its ap-plication to General Counsel's Exhibit 3 as a documentcould sometimes take ow a greater meaning than oral tes-timony.While so much of Smith's file note as he hadread had'raised a question of the letter's' authenticity inhismind,Weinrich related that he apparently had beenss In a footnote to his comments on the judge's decision, Weinrichnoted that an adverse inference had been drawn by his failure to callAtherton concerningthe restaurantconversation, where Atherton asser-tedly toldDazzo that union agents had announced thattheywould not 'sign a contract and would strike unless Dazzo was discharged and, also,to authenticateGC Exh 3, which tended to corroborate the foregoingWeinrich provided the following explanation to his office for not havingcallingAthertonIt should be noted that the Employer refused to discuss his reasonsfor dismissing the Charging Party with the Board agent investigatingthe instant case and refused to give a sworn'statement with respectto this issueThe Employer also refused to discuss this issue with'me Based on the above it was decided that the Employer would notbe called as a witness by the General Counsel. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDtroubled by this more than had Richman 57 MoreoverSection 102 118 of the Board s Rules and Regulationsdescribed above precludes the random disclosure of thecontents of investigating files on the volition of anyRegionC Expert TestimonyThe Respondent Union and the Charging Party eachcalled a witness expert in examining questioned documentsor handwriting experts who testified with respectto the authenticity of the General Counsels Exhibit 3signatureThe Respondents witness was Russell D Osborne 511IThe testimony of Russell D OsborneOsborne related that in his view thesignature onGeneral Counsels Exhibit 3 was a forgeryInOsborne s view while the first name was moreskilfully made the middle initialC and the last namewere poorly done According to Osborne the middle mitialwas a bad mistake in that the small reverse loop supposedly curling the top of the letterC was made lowat the baseline of that letter in a style inconsistent withAtherton s writing habitsWhile concededly different exemplars or undisputed samples of Atherton s signatureused for comparison showed middle initial loops of vanous sizes at different distances from the signature baselinesand others showed either no loop or no clearlypronounced loop Osborne explained that even these differences would be more consistent with Atherton s writing patternthan the clear but low loop in General Counsel s Exhibit 3 The three loopless middle initials amongthe exemplars according to Osborne, had been hurriedlymade and in more of the exemplars did the loop comeso close to the baselineOsborne testified that the last rame of the disputed signature was drawn very slowly in a conscious free handimitation,rather than written or tracedHe consideredAtherton to have been a very good writer who wrote hisname freely and rapidly By contrast the execution ofthe disputedsignaturewas different There according toOsborne an imitator had been obliged to proceed moreslowly while watching a modelsignatureso as to be ableto copy the forms and combinations of the upper and6' As forhimselfWeinrich testified that he had been so fed upwithDazzo that he would have thought it great if Atherton had come to thestand and blown him out of the waterse As the Charging Party did not concede Osborne s expert quahfications it is germane to note them Although not college trained Osbornebased in New York City is a certified member of the American Societyof Questioned Document Examiners and of the Document Section of theAmerican Academy of Forensic Science He has worked as an examinerof questioned documents for approximately 25 years having peen trainedprincipally by his father in the family firm Osborne s father in turn hadlearned document examination from his own father the firm s founderA S Osborne The senior most Osborne was the author of many articlesand four books in the field the best known of whichQuestionedDocumenuis a generally recognized treatise cited also by the Charging PartyhereinOsborne s father and teacher had collaborated with A S Osborne in writing one of the aforesaid four books Based on the record asawhole noting also that Osborne has provided expert testimony incourts of various States on approximately 125 occasions I reaffirm myfinding at the hearing that he is qualifiedto testifyas an expert in hisfieldlower case letters as closely as possible while at thesame time eliminatingall of the copier s personal writingcharacteristicsTo illustrate his conclusion that the lastname had been drawn slowly rather than written spontaneouslyOsborne indicated that the capitalized first letterA in the last name did not show the nice roundedcurveand formas in his exemplarsand was withoutthe shaded quality to the line This was because it wasdone slowly Speed makes for more excellence in formwhen done by a good writerOsborne also indicated that there had been a repair tothe disputedsignaturein the end flourish stroke that ranbackward right to left from the end of the last letter nto cross the second t in the last name There Osbornetestified the slowly drawn flourish line revealed a stopand a break There was no break or evidence of repairelsewhere in the signatureOsborne did not regard asmallink dot in the backsweep of the aforesaid flourishline to the right of the t and above the n to be arepairexplaining that the dot could have formed because the pen was not clean or because the writer hadhesitatedHe characterized the dot as something that occurred when the writer makes a sharp change in the direction of the writing and the ballpoint of the pen picksup a few fibers from the paper 59 A spontaneous writerwould have finished it out to the left in one umnterrupted sweep ina manner consistentwith Atherton s occasional practiceAtherton did not alwaysend his signature with a flourish 60Osborne substantively relied onhis senseof Atherton sbasic writing habits or patterns in concluding with absolute certainty that the General Counsels Exhibit 3 signature was a forgery and to explain how he could concludethat certain differences among thesignatureexemplarswhich mightseem moreextreme than what was noted onthe disputedsignaturestill could properly have belongedto Atherton while General Counsels Exhibit 3 with lessconventionalsignaturedifferenceshaving the loopedmiddle initialand the final flourish could notIn defining writing habitsOsborne was vague andconclusionaryfocusing principally on executionHisopinion largely was basedon his sensethat the signer ofGeneral Counsels Exhibit 3 had written more slowlythan Atherton had in the undisputed exemplars and thatthiswas reflected in the shape of certain letters and inthe cleanness of the strokeImes In thisregard he dentedthat the lowplacementof the loop in the middleinitialC in the questionedsignaturecould have resulted fromhasty writing as hadthe missingor less evident loops inthe standards because the disputedC was drawn moreslowly than any of the corresponding middleinitials inthe exemplars59 In distinguishing the dot reflecting the change in direction from arepairOsborne explained that whileeverystop and change in directionis not necessarily a repair every repair might involve a stop and changeof direction Repairs, slowly drawn are reflectedby jerky Ines60Among the exemplars of Atherton s signatures were a numberwhere no flourishes were used and where Atherton crossed the t in hisname using a separate unconnected cross bar drawn from left to right AUTO WORKERSLOCAL 259 (ATHERTON. CADILLAC)Although Osborne conceded that stress or nervousnesscould affect writing, in his view that was not a factorhere. Had Atherton been extremely upset or nervous andhad held his pen tightly, scrimping his style, his signatureotherwisehabits stillwould be evident. In such circumstances, hiswriting would have been a bit more sloppy, but wouldnot have been as slow and as carefully made as on thedisputed document.Although to Osborne, the differences in execution em-phasized throughout his testimony as a principal basis forhis conclusion of forgery-i.e., slow drawing and carefulapplication as opposed to rapid spontaneity-revealedthat the dissimilarities between the General Counsel'sExhibit 3 signature and the exemplars were not indica-tive that the writer had been upset or had, had fingertroubleswhen moving the writing instrument, he wasquite evasive in indicating defects in the way the firstname on the General Counsel's, Exhibit 3 signature waswritten.He finally conceded that it was good imitation.Osborne explained that many a free-hand forger starts offpretty well, but gets worse as the writing progresses inthe effort to be done.Osborne testified that when he "first was retained to ex-amine the General Counsel's Exhibit 3 signature, he wastold that it was a forgery. He further testified that whenhe initially examined the enlarged reproduction of thatsignature that he used in his analysis, his impression wasone of suspicion, but he was not convinced that it wasbad. His further study persuaded him beyond any reason-able doubt the signature was `nothing more than a goodimitation,fairly goodin part .612.Thetestimony of Felix KleinThe Charging Party's handwriting expert, FelixKlein,62 on the other hand, testified that the signature onGeneral Counsel's Exhibit 3 was authentic and that thetypewriter used to prepare that letter was of the samebrand as other typewriters in the Company's office.63Klein's conclusion that the General Counsel's Exhibit3 signature'was that of Atherton was based on his find-ings that the writing had been done "extremely free61Osborne's late testimony chaiactenzing the signature as a "goodimitation" contrasts sharply with his earlier descriptions of that writing as"atrocious "_,62Klein's expert qualifications were stipulated,except that the Re-spondent Union attempted to impeach his testimony on the ground thatin addition to examining questioned documents,Klein also practiced andtaughtgraphology Graphology, defined inWebster's Seventh New Collegi-ate Dictionaryas "the study of handwriting especially for the purpose ofcharacter analysis," is held in low esteem by certain courts in New Yorkwhere this action arose SeeDaniels v.Cummins,321NYS 2d 1009,1013-1016 (New York S.Ct, 1971), cited by the Respondent. InDaniels,the Court accepted the testimony of the handwriting expert to the extentthat it related to document authentication and discredited so much of histestimony as involved conclusions about the writer's mental health whichwere based on handwriting analysis As Klein's relevant qualifications arestipulated,I find nothing inDanielsor elsewhere that requires that Kleinbe discredited in matters relating to signature authentication because ofhis interest in and pursuitof another subject63Klein could neither state whether G C Exh 3 was typed on thesame actual machine as other typewritten samples prepared in the office,nor could he identify the typewriter brand289hand, without any hesitation whatsoever."64 In his view,Atherton's signature was the most difficult to forge be-cause it was an "extremely freehand" signature. Unlessthe copier had had an ability to write almost exactly likeAtherton, Klein believed that forgery would be impossi-ble.Klein noted that the first name on the General Coun-sel'sExhibit 3 signature was done much like that on theexemplars. The middleinitial"C" showed a variation inthat the initial circular loop was made closer to the baseline than the other samples. However, in Klein's opinion,thiswas a normal variation for Atherton. He furtherconcluded that the last name was written with extremesimilarity to the exemplars-noting the rising and fallingof certain letters and the manner in which the nametilted.Under 60 power magnification, only a single penstroke can be examined at one time. Klein testified thatunder such strong magnification, hesitation marks in thestroke-indicating pause or interruption-can be seen.After so examining the final flourish, challenged by Os-borne,Klein related that although it might seem thatthere had been hesitation in making the stroke, there wasno actualsignof interruption. Had there been, a break inthe stroke would have been clearly visible, either in theform of a dot or a completely blank spot that wouldhave been visible only under major magnification. Thesewere not present. He offered two possibilities for thevariation in the relevant flourish from those in corre-sponding strokes in comparison exemplars:65 (1) thatthere was some kind of disturbance, i.e., something hadbeen under the paper, or (2) that the reverse stroke couldsometimes so appear when done very quickly.Klein testified that examination under the microscope,which he ' demonstrated at the hearing, revealed that thefinal back flourish continued in the same width, whichmeant that the pen had not been removed from thepaper. He explained that while, to the naked eye, the dis-84Klein's examination consisted of looking at the signature underpower magnifications of 10, 18, and 60 times,comparing it with numer-ous exemplars,and an "impulse"test of his own improvisation, whichconsists of drawing straight lines between various points where, in hisview,the diverse writing impulses that produced the signature began andended These lines produce an "impulse pattern"that, according to Klein,is unique to each individual His test is based on the premise that attempt-ing to forge the signatureof another,however, attentive to letter forma-tions and spacing,stillwould not produce the same writing impulse pat-terns as the original Since, contrary to Klein's original testimony, thereis no showing that his impulse test ever has been accepted by a court ofrecord, and as his testimony concerning its precedential use and accept-ance was inconsistent,Ido not rely on this test in evaluating Klein's testi-mony This is without prejudice to such merits as the test may have, onwhich no substantive judgment is made However, it is noted that the im-pulse test was only one of the work methods used by Klein in reachinghis conclusionsKlein testified that on the basis of his other analyses, hisconclusions concerning authenticity would have been the same evenwithout the impulse test6s The line area in question in the G C Exh 3 final flourish appearedsomewhat more set off and pronounced than those immediately preced-ing and followingKlein's testimony was that forgeries manifest them-selves by stopping and continuing, thereby causing a break in the lineThis appearsas a complete interruption in the stroke with a physicalspace in between, although the pen did not rise from the paper Forgeriesalso might be indicated by a thickening or difference in the width of thestroke, or in a change in direction of the stroke after the stop 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDputed flourish segment might seem thicker than the partsof the stroke line leading to and away from it, micro-scopic examination revealed that the area in question wasmerely heavier as to color, not wider.66Klein also concluded, contrary to Osborne, that therewere so many known Atherton signature exemplarswhere 'the last name ended with a flourish, and so manythat ended without, even within the period when Gener-alCounsel's Exhibit 3 was dated, that there absolutelywas no significance in the presence or absence of flour-ishes in identifying Atherton's signature. Also noting thenumber-of variations of the loop in the middle initial "C"tion or absence of a loop similar to that in the GeneralCounsel's Exhibit' 3 signature could not be considered animportant part of an examination to determine its authen-ticity.eiBased upon typewriter tests he conducted, which en-compassed analysis of typing characteristics, includingthe spacing, displacement, and baseline levels of certaintyped letters and numbers, Klein reported that GeneralCounsel's Exhibit 3 had been typed on a typewriter ofthe same brand as other such machines in the Company'soffice. _However, he could not state that the same type-writer was used, could not identify the brand, or wheth-er the characters were produced by keys as opposed toball type.A weakness in Klein's testimony, in addition to theabove-noted inconsistent account of the use and court ac-ceptance of his impulse test, was his report, dated May 2,1980,68 to the Charging Party's counsel. There, he earli-er had set forth the above conclusion that the samebrand of typewriter was used for General Counsel's Ex-hibit 3 as the other letters in the case, noting that certainspecifiedcombinationsof letter characters alwaystouched each other. However, at the time Klein pre-pared the 1980 report, he had had access only to theoriginals of General Counsel's Exhibit 3 and of aboutthree exemplars-a number well below what is normallyused by experts to reach conclusions, far below thenumber of exemplars introduced at the hearing, and farfewer than Klein himself actually used before finally tes-tifying at the hearing. e 9 As it is undisputed that photo-copies provide distortion and are much less desirablecomparison standards than are originals, I find that Kleinshould have awaited additional original exemplars beforepreparing an evidential report.66Also contrary to Osborne, my own observation of the enlarged ex-emplar signature on check number 1663, forming a part of R Exh. 64,indicated a similar but less pronounced configuration in the final flourish67Klein also was of the view that the freehand signature on G C Exh3was genuine as the free hand signature of a forger would have tendedto be larger68 C P Exh 2189Klein explained that he had prepared his 1980 report before theMay 5 start of the hearing because, between April 28 and May 2 of thatyear, the Charging-Party's attorney had provided him with the docu-ments received from counsel for the Respondent that the Respondent'shandwriting expert,Osborne, was going to use for his verification. Kleindid not receive additional documents, relayed from the Union's counsel,until later,after the start of the hearingD. Nonexpert Evidence Supporting Authenticity1.The testimony of Anthony DazzoDazzo testified that on February ^ 12, the day after hiscould discuss what had happened the previous day be-cause he could not understand his abrupt terminationafter having worked for Atherton for almost 11 years.Atherton replied that he would be happy to go over thematter and agreed to meet him the next day at the res-taurant inBay Shore, New York, which Atherton select-ed.At the restaurant on February 13, Dazzo again toldAtherton that he could not understand why he had beenterminated.He asked if Atherton could make it clearerto him, pointing out that he had been a faithful employeefor' 10 years but nonetheless was fired on 'the spot be-cause someonehad pressured Atherton. Atherton, ineffect, acknowledged that he had been pressured' andthat the only way he could get out of that was to bendtodemands that Dazzo be discharged. Atherton ex-pressed regret-that Dazzo had to be the "one that wentto slaughter" but could do nothing,else at that time.Dazzo asked if Atherton would put what he had said ina letter for him because he needed a letter of recommen-dation to search for another job. Atherton said that hewould.On Friday, February 14, Dazzo went to the Compa-ny's premisesto pick up his pay, proceeding directly toAtherton's office. According to Dazzo, Atherton becamevery upset, telling Dazzo that he did not want anybodyto seeDazzo on the property. Atherton, reluctant tospeak to Dazzo, merely told him that his check was inthe mail.When Dazzo asked about his letter, Athertontold him that he would receive it. Dazzo then departed.Dazzo related that he received his check on either thenext day, Saturday, February 15, or on Monday, Febru-ary 17,in a hand-addressedenvelope postmarked Febru-ary 14, in evidence as Charging Party's Exhibit 1.Aboutcheck, Dazzo called the company office but was unableto speak to Atherton.Instead,he talked with SharonSpinicchia, who, as noted, also operated the switchboard.Dazzo told Spinicchia that he was calling to inquireabout his letter of recommendation, promised but not re-ceived. Dazzo did not recall whether' Spinicchia told himthat the letter had been drafted or, if it had been typedbut not mailed. In any event, Atherton had not yetsignedsuch a letter. Spinicchia reassured Dazzo that shewas waiting for Atherton to sign the letter and that shepersonallywould see that it was mailed out. Dazzothanked her.One or two days after Dazzo's conversation with Spin-icchia, he received General Counsel's Exhibit 3 in themail in theenvelope, marked Charging Party's Exhibit 9,inwhich also was enclosed the above-quoted February18 cover messagefrom "Sharon" to the effect that Ath-erton had asked her to typea note askingDazzo to AUTO WORKERSLOCAL 259 (ATHERTONCADILLAC)return his keys, and that enclosed was the letter that shebelieved he had been waiting for.70Dazzo denied having forged General Counsel's Exhibit3,having caused that document to be typed, having in-serted a paragraph, or in any way having caused thatdocument to be altered. He also denied knowing of suchconduct on the part of anyone-else, or having reason tobelieve that the letter was not authentic.Dazzo described two disagreements with Weinrich atthe initial hearing. First, although he -had wanted Wein-rich to call Atherton as a witness, Weinrich had refusedon the ground that under NLRBexistingpolicy, theGeneral Counsel would call only those witnesses whohad given signed statements. Second, Weinrich had re-fused Dazzo's request to put General Counsel's Exhibit 3in evidence on the ground that it was irrelevant. Nothingever had been said to Dazzo by Weinrich to the effectthat General Counsel's Exhibit 3 might be a forgery.,InconsistenciesbetweenDazzo's testimony beforeJudge Lieberman and here, and when General Counsel'sExhibit 3 was mailed,71 included Dazzo's failure at theinitialhearing to refer to the typed February 18 notefrom ""Sharon," which he now claims was enclosed withGeneral Counsel's Exhibit 3; and that when Dazzo origi-nally testified that he had received General Counsel'sExhibt 3 on February 15 or 17, he did not then indicatewhen it was that-he received his final paycheck. Finally,at the present hearing, until reminded on cross-examina-tion,Dazzo did not refer to the fact that the Company'sfleet sales manager, Jack Bums, also had accompaniedAtherton to their February12 restaurant meeting.2.The testimony of Agnes CrossinCounsel for the Charging Party also called as a wit-ness his wife and law-partner, Agnes Crossin, 7 z to testifyconcerning similarities between the setup of GeneralCounsel's Exhibit 3 and two other letters which unques-tionablywere signed or initialed, by Atherton in thecourse of .the Company's business.All bore the typist'sinitials,"ss."Crossin's testimony was offered to contra-dict that of former Office Manager Grace Kent andShaudel, the typist, that General Counsel's Exhibit 3 hadnot been set up, marginated, and neatly prepared in con-formity with the Company's office policyas reflected inits correspondence:Agnes Crossin demonstrated that General Counsel'sExhibit 3 and the two other letters had been typed inelite, rather than pica, characters73 and that, given the70 Spimcchia,as indicated,was not familiar with this note when shownto her at the hearing-71At the first hearing,Dazzo, contrary to his present testimony, inidentifying C P Exh I as the envelope in which G C Exh 3 was re-ceived,rather than C P Exh 9 as here,recognized the address -on C PExh. I as in the handwriting of Sharon Spimcchia Shaudel and testifiedthat the Company usually handwrote envelopes72 Before obtaining her legal education,Agnes Crossin had had severalyears of experience as a secretary and as a legal secretary,,respectivelyShe assists her husband,performing both legal and secretarial work7' By drawing six 1-mch-wide perpendicular columns down photocop-ies of the three letters, and by referring to a typing text,Crossin showedthat elite type, which fits 12 characters to an inch,was used The alterna-tive, pica type,allows 10 characters per inch291remaining space, the widths of the margins on the Com-pany _8-1/2-by-11 inch letterheads used for GeneralCounsel's Exhibit 3 and the authentic comparison letterswere, for all practical purposes, the same, varying onlyby two or three characters.Also, contrary to testimony from Kent and Shaudelconcerning the high standards set for the appearance ofcompany correspondence, Crossin observed that in oneof the exemplars letters; dated April 29, 1976, one wordhad been misspelled.74 It is also noted that on anothercomparison letter, dated June 9, 1975, a-typewritten sen-tence had been augmented by a phrase inked in byhand,75 a characteristic germane to General Counsel'sExhibit 3 which, also showed a correction to the-type-script made by pen. General Counsel's Exhibit 3, howev-er, had many more corrections than,the comparison let-ters. In fact, Crossin identified eight still-visible correc-tions to, General Counsel's Exhibit 3.Interestingly,Crossin noted that General Counsel'sExhibit 3 closed, as did Atherton's exemplar letters, withthe more rarely used, "Yours very truly," as opposed tothe more conventional ending, "Very truly yours.As.Agnes Crossin's status might indicate,, her testimo-ny was not burdened by excessive objectivity. ConsistentwithDazzo's interests, she attempted to make moreprobable the authenticity of General Counsel's Exhibit 3by establishing it as a letter prepared at the Company inthe normal course of business by describing it as a usablebusiness letter in setup and appearance., Only reluctantly,after repeated questioning, did she concede that she hadnot allowed such a letter to leave her office, while stillmaintaining that she had seen correspondence like thatissue fromother places where she had worked.E. Discussion and Conclusions1.Authenticity-Although the General Counsel at the first hearing hadthe burden of establishing the allegations of the com-plaint-that theRespondentUnion ,,had violated theAct-that point has 'since been passed and the judgmentsentered against the, Respondent have the presumption ofregularity. Therefore, it was incumbent on the Respond-ent Union as the moving party -in. this supplemental pro-ceeding seeking to vacate these findings to establish thatthe General-Counsel had acted improperly and prejudi-cially at the original hearing, as charged, by deliberately-introducing a forged document in evidence, and/or byfailing to meet a duty of disclosing to the Respondent in-formation in possession that challenged the document'sauthenticity and which, if made available, would have.enabled the Respondent to more adequately respond. Inthis connection, the Respondent contends that if it hadknown at the first hearing that the General Counsel hadinformation in his file indicating that-General Counsel's74 C.P. Exh" 14.75 C.P. Exh. 13. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDExhibit 3 was not authentic, it then could have coun-tered by calling Atherton asa witness.76As, to authenticity, I find no convincing evidence fromthe record of this proceeding that the signature on Gen-eralCounsel's Exhibit 3 was forged or that that docu-ment was altered after having been signed by Atherton.In so concluding, it is noted, in agreement with theGeneral Counsel, that, except for the file note by BoardAgent Smith, which will be considered below, the Re-spondent Union offered no evidence from witnesses whohad known and discussed General Counsel's Exhibit 3with Atherton that showed that Atherton had ever un-equivocally denied having signed the letter. The testimo-ny of the then office manager, Grace Kent, and Ather-ton's son, Richard A. Atherton Jr., with whom. Athertondiscussed the letter in August, was only to the effect thathe had not recalled having written or signed it. Athertonnever said to either that he had not signed the letter andthat it definitely was not his. Opinions ventured by Kentand AthertonJr.,aswitenssesfamiliarwith same, thatthe signature on General Counsel's Exhibit 3 did notlook to them as having belonged to Athertonare coun-tered by Atherton Jr.'s further testimony that his fatherhad told him at the time that the signature looked likehis,an acknowledgment later repeated by Atherton inhis 1978 affidavit. Both witnesses related that file copiesof the letter were not found.Icredit the testimony of Sharon Spinicchia Shaudelthat she did not type General Counsel's Exhibit 3, thatshe did not first see that letter until a photocopy wasshown to her on June 20, 1978, by Union Staff OrganizerSteve Elliot at their restaurant meeting almost 3-1/2years after it was dated, and that the letter did not con-form to the appearance requirements of correspondencemailed in the course ofbusinessfrom the Company'soffice during her employment there. Shaudel appeared tobe an earnest, forthright, and consistent witness who hadno personalinterestin the outcome of this proceeding.Having longsince been terminated by the Company, sheowed the Athertons no favors, and, unlike LaurieSamara who had arranged her two meetings with Elliot,neither Shaudel nor her husband -was a member of theRespondent Union. The testimony of Shaudel and KentthatGeneral Counsel's Exhibit 3 did not meet the ap-pearancestandardsrequired of letters mailed from thecompany office because of indicated defects makes sense.As a practicalmatter, it would bean obstaclefor any en-terprise to flourish whileregularly issuingbusiness corre-spondence of such indifferent aspect. Support for thisview was incidentally afforded by the Charging Party'switness,Agnes Crossin, who conceded, however reluc-tantly, that she would not haveissued a letterfrom heroffice that looked like General Counsel's Exhibit 3.7776 In addressingthe way in which G C Exh 3 was handled by theGeneral Counsel,although that exhibit was not relied on in reaching theoriginal determination,the courtof appeals and theBoard haveaffordedthe document a significance beyond its evidential value because of thepossible impacton thehearing itself.77Asitwould enhance the prospective authenticityof G C Exh 3 toshow that that documenthad been typedin theCompany's office in thenormal course of business,the ChargingPartytried to impeach Shaudel'stestimonythatG C. Exh 3was below office standards by arguing thatthat Company's correspondence,in general, could not have looked tooWhile the Charging Party, 'through Agnes Crossin,also showed, contrary to Shaudel and Kent, that themargin widths on General Counsel's Exhibit -3 were in-consequentially different from those of letters undispu-tedly produced in the Company's office and that not allcorrespondence attributable to the Company was with-out error or correction, no other formal typewrittencompany-originated document produced at the hearinglooked nearlyas messy as3with its eight visible corrections and otherincidencesof bad secretarial practice. -One'such poor practice notedby Agnes Crossin was that the prefix "Mr." ended oneline,separatingitfrom the attachedname "Dazzo"which began the next line. Accordingly, from the cred-ited evidence, I conclude that Shaudel was not involvedin the typing or preparation of General Counsel's Exhibit3 and did not first see that document until more than 3years after Dazzo's discharge.78Noting again that Shaudel appeared to be a forthright,consistent, and .disinterestedwitness, I similarly accepther testimony that she had no role in the preparation oftheFebruary18note,typed-signed "Sharon," thatDazzo nowclaims wasreceived with General Counsel'sExhibit 3. However, she was not asked to testify aboutthe February 17 testimony conversation, described byDazzo, where Dazzo inquired about the status of hisletter,which testimony, therefore, stands uncontradicted.Shaudel, employed in a small office, could have learnedof the mereexistenceor prospectiveexistenceof a letterfor Dazzo at the time, as touched on in Smith's file note,without actually having typed or.read it.Shaudel testi-fied that Atherton mailed his own correspondence.Both the Respondent Union and- the Charging Partyadduced the testimony of handwriting experts to supporttheir respective positions. The Respondent's expert wit-ness,Osborne, testified that thesignatureon GeneralCounsel'sExhibit 3 was a forgery, while Klein, theCharging Party'switness,affirmed with equal certitudethat the signaturewas genuine.Klein appeared to beclearly themore consistentand comprehensively effec-tivewitness, and I found his testimony to be the moreconvincing.In so concluding, it is noted that Osborne's method ofevaluation, which consisted largely of projecting his per-ception of Atherton's "basic writing habits"was less ana-lytical thanwas Klein's approach, and was hard even forOsborne to define. Osborne's point inthis -regard,relat-ing to execution,was that thelast name of the signaturewas slowly drawn rather than freely written, and that,therefore, the letters were poorly formed and the finalgood as Shaudel later was terminatedfor poor work performance: Al-though Shaudel'sability to do her job at the Companywas not litigatedat the hearing,it is noted that she had beenemployed by the Companyfor 5years and had done all the typingwhile performing various otherservices,on a full-time basis for the last2 years ofthat periodOtherstyped for Athertononly in her absence From the foregoing,it is reason-able to infer from Shaudel's tenure and responsibilities that she must havebeen doing something right--78 Although a factoraffecting probability,it is not anecessaryprereq-uisite in determining authenticity for me to decide justwho had typedG C. Exh3, and no such finding is made In this regard,Kent testifiedthatAtherton knew how to type Herfurther testimony that he neverwould havetypedsuch a letter is speculative AUTO WORKERSLOCAL 259 (ATHERTON CADILLAC)flourish showed repair 79 This was countered by Kleinwho testified that Athertons signaturewould be virtually impossible to forge that haste in writing could affectthe shape of the letters 80 and who demonstrated that theflourish had not been repaired Osborne did not criticizethe way the first nameRichardwas signed on GeneralCounsels Exhibit 3Although Osborne also relied on the placement of thereverse loop in the middle initialC as lower and closerto the baseline of the writing than othersignature sampies and observed that there had been a hesitant interruption inthe final backward flourish stroke a numberof the exemplars or comparison signatures used at thehearing showed that at other times Atherton in signinghis name either omitted the middleC loop altogethermade it so small as to be undefined or formed it at different sizes and levels along the height of that letterOther samples showed that Atherton did not always endhis signaturewith a backward flourish running fromright to left but crossed the second t in his name byseparate cross barsor Imes runningfrom left to rightKlein s conclusion that in view of the existing variationsthe location or absence of the loop in the middleCcould not be considered an important part of an exammation to determine authenticity and his further findingthat there was no sigmficance in the presence or absenceof flourishes in identifying Athertons signatureappearedto be the more inclusive and logical explanation of differences between the General Counsels Exhibit 3 signatureand those of exemplars As to whether the GeneralCounsels Exhibit 3 flourish might have been interruptedKlein demonstrated under a microscope that it was notand providedexplanationsas to what might have causedthe change in the appearance of the line at a disputedpointAlthough critical of the way the middle initial and lastname of the General Counsels Exhibit 3 signature appearedOsborne could find little fault with the way thefirst name was written a point he finally and reluctantlyconcededHe also was inconsistent in his characterizations finally terming the General Counsels Exhibit 3 signature a goodimitationafter earlier describing it asatrociousOsborne s approach appeared to have been less objective from the start He was told when retained that theGeneral Counsels Exhibit3 signaturewas a forgery andtestified that it lookedsuspiciouseven beforebeginninghis analysisBy contrast even discountingKlein s impulse test 81he reasonably related characteristics of theGeneral78The final flourishwas a backward stroke from the letter n thatcrossed the second tinAtherton80 This effect of haste referred to byKleinwas supported by a passage from a treatiseon the subject producedand read into the record atthe hearing81AlthoughKlein s testimonywas flawed byinconsistencies relatingto the extentto whichhis impulse test had beenaccepted by the courtsand by his readinessto issue his report of May 2 1980 while workingfrom photocopies and withoutadequate original exemplars I have notrelied on the impulsetestand theinitial shortageof originalexemplarswas corrected by the timeof histestimony In spite of these considerationsKlein s testimony remained the more impressive293Counsels Exhibit 3 signature to variations in the exemplarswas direct in his testimony and did not speculateon perceptions of ill-defined basic writing habits attnbutable to Atherton I therefore find more persuasiveKlein stestimony that the General Counsel s Exhibit 3signatureis authentic and that it was prepared on a typewriter of the same brand as others tested from the cornpany office 82Also in accordance with the Board s holding that admmistrative law judges as triers of facts may determinefrom comparison of disputed signatures with proved oradmitted ones whether suchsignaturesare those of thepersons represented 83 I have compared the GeneralCounsels Exhibit 3 signature to other exemplars in evidence and find them quite similar Also noted is the moreranfied closing to General Counsels Exhibit 3Yoursvery trulywhich is a detail in conformity with company-ongmated lettersAnother persuasive reason for finding the GeneralCounsels Exhibit 3 signature authentic is Altherton sabove quoted affidavit of May 31 1978 84 his onlysworn statement on this matter Atherton under oathdid not directly deny having signed General Counsel sExhibit 3 but avowed that when Board Agent Smithhad shown him that document he advised her that although thesignaturelooked like his he had no recollection of signing such a letter and that while Smith continued to investigate that day he caused each of the typewriters at the Company to be checked to attempt to ascertainwhether or not the letter had been typed at theCompany to further explore the letter s provenanceCopies of such tests included in the record wereshown to Smith at the timeThis 1978 affidavit consistent with testimony by Atherton Jr and Kent of their August conversations withAtherton concerning the letter is equivocal containingneither a direct denial that he had signed General Courtsel s Exhibit 3 a denial he easily could have made noran assertion that the letter was a forgery Rather heagain affirmed as he had 3 years before that the signature looked like his but he could not recall havingsigned such a letterAtherton s continued failure to directly deny the authenticity of General Counsels Exhibit 3 because of difficulties of recall gains in significance from the realizationthatwhen he gave the 1978 affidavit Atherton hadevery incentive to disavow the disputed letter At thetimeAtherton personally his Company and the Unionwere codefendants in a state court suit for damagesbrought byDazzo on the strengthof the judgments obtamed in thisproceeding before the Board and the courtof appealsThe affidavitwas not madebefore a Boardagent butapparently had been prepared with friendly assistance for use in an effort to have the underlying Boarddecisionvacatedso as toundercut the pending lawsuit82 Unlike Klein Osborne did not report the results of typewriter tests83Teamsters Local 707 (Claremont Polychemical)196 NLRB 613 625(1972) and cases cited in fn 2184 See R Exh 6 The admissibility and weight affordable to this affidavit,although the statement of a decedent is discussed at fn 28 above 294DECISIONSOF NATIONALLABOR RELATIONS BOARDIn this context Atherton s professed memory difficulties are hard to understand Dazzo s termination and theaccompanying events were steeped in controversy andlitigation-theUnion s organizational campaign theCompany s countercampaign the difficult bargainingafter the Respondent was certified as bargaining representativethe filing and investigation of unfair laborpractice charges against the Company and Union followed by Dazzo s ongoing lawsuit in the state courts IndischargingDazzoAtherton abruptly lost his generalservice manager who had been a key supervisor and anassociate of 10 yearsAs the Board found even whenthefirstcollective bargaining agreement finallywassigned only after Dazzo left bargaining had been stalledand a strike threatenedAgainst this dramatic background where just about every incident that related toDazzo s termination could be expected to remainmemory impressed in stark detailAtherton s uncertainresponse to the General Counsels Exhibit 3 letter andsignature explained by his claim of poor memory doesnot constitute a convincing actual denialwhich he soreadily could have providedIn these circumstances Icannot be more certain than was Atherton that the signature on General Counsel s Exhibit3 was not his 85My conclusion of authenticity is further supported bythe uncontradicted testimony at the hearing both fromWeinrich and Dazzo that Dazzo repeatedly had soughtto have Atherton calledas a witnessfor the GeneralCounsel at the original hearing while at the same timeurging thatWeinrich introduce the letter that becameGeneral Counsels Exhibit 3Although Atherton mayhave equivocated under oath in his 1978 affidavit andelsewhereconcerningGeneralCounselsExhibit 3Dazzo has continuously conducted himself as though theletterwas authentic and that Atherton whose participaLion in the hearing he actively had sought would confirm thisThe only direct assertion that General Counsels Exhibit 3 might be a forgery appeared in the last paragraphof Smith s file note which written with a different penand from her testimony and that of Weinrich may havebeen added some time after the paragraphs preceding itSmith does not recall when or where she added thisparagraph andWeinrich repeatedly testified that although he had seen the file note the last paragraph concerning forgery had not then been added The recorddoes not show just when the last paragraph was written 86as As argued by the Charging Party if Atherton personally had consideredGC Exh 3 a forgeryhis response to that documentwhich hehad known was being circulated and used since August 1975 was decidedly relaxedAlsoAthertonhad not generated such large scale correspondence as tohavesubmergedG C Exh 3 frommemory Shaudel testified that she had typedan averageof twoto three letters a week forhimseAsnoted Smith did not rememberjustwhen she wrote the filenote itself as opposed to the last paragraph She did notrecallwhetherthe note had been prompted by an onsite interview or by a telephonecallSmith denied having followed any practice in preparing file notes,relating that sometimes she would take notes of what was said and sometimes after interviewing a witness she would summarize what had beensaidShe summarized in writing the witnesses words only from time totime but did not do so inevery caseSmith s testimony memory of events and work habitsto the extent reflected in the record were singularly unimpressiveThe file note in question was so informallydrawn with scratched-out portions personalized abbreviations and was so hard to decipher that it was necessary to have Smith translate it for the record HoweverSmiths interpretation at the hearing made the meaningof some of the words previously written less certain Accordmgly Smith could not recall whether doubts aboutthe thought and language of the letter as reflectedin the note had been expressed by Atherton or by hisattorney and although the file note indicated that thetypist had said she recalled instructions to type a letterforDazzo but did not remember the contents Smithdoes not recall whether she had spoken to the typist herself or whether the file note reflected information received from Atherton or another company spokesmanwho themselves had spoken to the typist MoreoverSmith s general recollection of all aspects of a case inwhich as noted she had expended considerably investsgatory effort was so poor as to reflect upon her willingness to cooperate in this inquiryAs Smith s work habitsgermane tothe file note spreparation and her memory for events are most uncertam not all representations in her file note may be takenliterallyTherefore from the record as a whole I find inagreement with the General Counsel herein that Smith scharacterization of the disputed letter in that paragraphas a forgery more likely was a personalized summaryimpression than a verbatim record of what actually wassaid to her on August 8 concerning the letter s authenticsty In so concluding it again is noted that Atherton inallother references to General Counsels Exhibit 3 hadbeen consistent through the years in presenting an equivocal response that always stopped short of specific denialor outright assertion that the letter was falseFor the above reasons which include considerations ofexpert testimony I find the letter in evidence as GeneralCounsels Exhibit 3 is authentic 87 No evidence has been87TheRespondent argues with some force that Dazzo s credibilitywas adversely affected by above-noted inconsistencies between hispresent testimony and that given at the original hearing as to the timingthe sequence and the specific envelope inwhich G C Exh3was re-ceived and also by his failure to previously have referred to the accompanyingcovernote from SharonThese considerations,clearly getmane do not outweigh the above-noted more direct factors indicative ofauthenticity including Atherton s own rather tolerant reaction to theletter through the years The Respondent Union further argues that, innow changing his testimony as indicatedDazzo was attempting tocounter subsequently received information that Shaudel the assertedtypist,had denied familiaritywith G C Exh3 by contriving a covernote from herfor G C Exh3 to increase her involvement.Also by rearranging the sequenceof deliveryso as to account for separate receipt ofboth the final paycheckand the letter accompaniedby thenew covernoteDazzo was trying to make hisstoryconsistent in furtherance of thiseffortDazzooriginally had testifiedthatG C Exh3was received onFebruary 15or 17 after Atherton had told him on February 14 that hislast check was in the mail The implication there wasthatG C Exh 3was received on February 15 or 17 with the check in the envelopemarked C P Exh I Dazzonow asserts that the check was received byitself in C P Exh I on February15 or 17 but thatG C Exh3 and thecover notearrived later in a second envelope,marked C PExh 9 onlyafter his telephone call to Sharon asking about his letter of recommendationAccording to the Respondent, Dazzo s changed account is a recentContinued AUTO WORKERS LOCAL 259 (ATHERTON CADILLAC)295offered and none is found to show that this letter wassubstantively altered after having being signed2Disclosure and the manner of introductionThe Respondent Union nonetheless contends that thecomplaint herein should be dismissed as the GeneralCounselwhen introducing General Counsels Exhibit 3at the initial hearing failed to disclose to it evidence thatwas then in the Regional Offices possession that notonly questioned the authenticity of that document butwhich actually labeled it a forgery 88 In support of itsargument for dismissal the Respondent Union contendsthat it has been denied a fair initial hearing by such nondisclosure and that a fair hearing cannot again be provided because Atherton no longer is available Although asnoted the document in question as hearsay was not afactor relied on in the fining of violation the Respondent s position is that the General Counsel s conduct withrespect to General Counsels Exhibit 3 tainted the entireproceedingThe General Counsel in turn asserts that the letterwas used properly as evidence at the Initial hearing thatthe Regional Office had a justifiable good faith belief inits authenticity at the time and that there was no unfulfilled duty of disclosureAlthough Atherton did brieflytalk to Smith about General Counsels Exhibit 3 he hadrefused to provide a sworn statement about that letter orthe reasons for Dazzo s discharge Atherton continued tobe uncooperative even after he becamea neutral witnessfollowing dismissal of the charge against the Companyalso refusing to give information when Wemnch latercontacted himMoreover even Smith s controversial filenote so emphasized by the Respondent is equivocal as itindicated that Atherton and/or the typist recalled thatAtherton had given instructions that a letter for Dazzobe typed and that the first two paragraphs of the letterlooked familiar to himAthertonhimselfquestionedonly the third paragraph which could have put him inconflict with the Uniona situationthat he was trying toavoid under the General Counsels theory of the caseThe General Counsel claims justifiable reliance onDazzo s account of the letter s authenticityNot onlyhad Dazzo been consistent in affirming the letter s genuinenessin the time before the first heanng he had beenthe only witness willing to take a position under oath onthat matter In these circumstances and also on the basisof the Region s own comparison of signatures the Genera]Counsel concluded that Dazzo s evidence that theletterwas authentic was more reliable than Atherton sfabrication that would enablehim to bettercounter Shaudel s anticipateddenial of familiarity with G C Exh 3 by implicating her more directlyand that C P Exh 9 the second envelope actually had been taken fromsome other company mailed correspondenceThis elaborateargument isspeculative and is not evidentially supportedDazzo s testimony here andat the initial hearing describing his postdischarge meetings with Athertonwhich led to the letter of recommendation are basically consistent evenif not binding as to the Respondents conduct88Contrary to the ChargingPartyIfind no basis for augmentingWeinrich s testimony that he could not recall whether during their conference as the initial hearing he had told the Respondents counselSchnipper of the existence of such evidence by inferring affirmativelyfrom such uncertain testimony that a disclosure had then been made because of Weinrich s announced dislike of Dazzouncooperative inconsistent and unsworn hints to thecontraryThe court of appeals and the Board have adopted afirm stance concerning the obligations of the GeneralCounsel at hearings to protect the legitimate interests ofall partiesThis in part is exemplified by the U S Courtof Appeals for the Eighth Circuit inNLRB v SelwynShoe Mfg Corp89 cited by the Respondent thatThe findings of the Board are of course conclusivewhen supported by substantial evidence butthispresupposes a full compliance by the Boardwith the fundamental requisites of a fair hearing Aparty to an administrative proceeding has the rightto prove facts showing that the procedure followedrenders the order of the administrative agencyvoidCupples Company Manufacturers vNLRB103 F 2d 953 956 (8th Cir 1939) SeeOhio Bell TelCo v Public Utilities Comm. of Ohio301 U S 929304-305 57 S Ct 724 81 L Ed 1093 (1937)MorganvUnited States304 U S 1 14-15 58 S Ct 773 82L Ed 1129 (1938) We are fully cognizant that notalldepartures from proper procedures justify a reviewing court in setting aside administrative decisions-that material prejudice to the interest of thecomplaininglitigantmustclearly appearNLRB vFord Motor Co114 F 2d 905 909 (6th Cir 1940)certdenied 312 U S 689 61 S Ct 621 85 L Ed1126 (1941)The General Counsel has responsibilities beyondthat of a mere adversary As a public official he hasa duty and obligation to be fair to all parties andnot to knowingly suppress relevant evidence [Footnote omitted ]InSelwyn Shoethe court at 224 held in effect thatwhether the General Counsels treatment of evidence inpossession warrants dismissal of the complaint dependson whether prejudice has resulted to such an extent as tovitiate the entire proceedingsInMultimatic Products 90in remanding a matter forfurther hearing where fraud on the part of the ChargingUnion and improper conduct on the part of RegionalOffice personnel with respect to that proceeding were alleged the Board majority noted that[T]he Board acts in the public interest to enforcepublic not private rightsNational Licorice Campony v NLRB309U S 350 (1940) Indeed wecannot emphasize strongly enough that serious allegationshavebeen madenot only that a party to anunfair labor practice proceeding may have grievously abused the process of this Agency but also thatpersonnel of this Agency may have somehow wittingly or unwittingly played a role in that abuseThus the public interest and the public trust in this99 428 F 2d 217 224-225 (8th Cir 1970) AlthoughSelwyn Shoeis factuallydistinguishablein thatamong otherthings the disputedevidencein that matterhad formed a basis for thedeterminationreached thestandardsset forth there foradministrative proceedings are relevant here90 263 NLRB 373 373-374 (1982) 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDAgency are at stakeIt istherefore imperative thata full and open hearing be had concerning such allegations so thatallthe evidence may be brought tolightWithout becoming involved in analysis of the casescited by the Respondent on the public prosecutors responsibilities to the parties some of which are mapphcable here as relating to standards germane to criminalrather than civil proceedings91 it isclear from the abovethat the General Counsel as a public official proceedingin the public interest exercises a trust encompassing responsibilities beyond those of a private adversary Theseinclude a duty of fairness to all parties and to not knowingly suppress falsify or actively or passively misrepresent evidenceThere alsoexistsonthe other hand recognition thatthe contents of Regional Office filesmustbe guarded asextremely confidential and avenues of access to suchmaterials have been closely defined 92 Traditionally demandsfor exculpatory information from the GeneralCounsel have not been granted 93 This caution has extended even where a respondent in a Board case broughtaction under the Freedom of Information Act for thedocuments and records that formed the basis of a Boardagents statements to an inquiring attorney that some ofthe unfair labor practice chargesagainst therespondentwere probably not meritoriousat all 94 Ina differentsituationinDecibel Products85where representationelectionobjections had been strongly contested theBoard granted a summary judgment bargaining order although the respondent had had no prior opportunity toreply toan internalRegional Office memorandum The91The RespondentsrelianceonBrady vMaryland373US 83(1963) in support of its argument that it is entitled to peruse exculpatoryinformation for the General Counsels file is misplaced Thatcase andothers citedwhich involve criminal proceedings have been held to beinapplicable to Board proceedingsNueva Engineering269 NLRB 999(1984)North American Rockwell Corp v NLRB389 F 2d 866 873-874(10th Cir 1969)Ene County Plastics Corp207 NLRB 564 570 fn 29(1973) enfd 505 F 2d 730 (1974)Altemose Construction Co v NLRB514 F 2d 8 12 13 (3d Cir 1975)as quoted in the Respondents brief is not germane There among otherthings the court found that the administrative law judge had erroneouslyfailed to grant a requested change of venue although witnesses mightwell havebeen intimidated and the proceeding tainted by themob atmosphere outside the place of hearingAuto Workers (Gyrodyne Co) vNLRB459 F2d 1329 (1972) also cited by the Respondent which discussed the Board s obligation to draw an adverse inference where a recalcitrant respondent had failed to fully comply with a subpoena and inother circumstances also is inappositeWhile the part of theGyrodynedecision quotedby theRespondent contained general language concerning essential fairness the entire context related to adverse inference Theapplicability of drawing an adverse inference in the present matter wasconsidered by the Board in its initial decision but contrary to the Respondentwas not included within the scope of this supplemental pro-ceedingMy responsibility in this matter is to make a recommendationconcerning the disposition of the Board s decision not to rearrange itscontent92 Sec 102 118 supra98 SeeNueva EngineeringsupraMagic Pan, Inc242 NLRB 840 841(1979) (request for exculpatory matter denied as an attempt to obtain prehearing discovery)North American Rockwell Corp v NLRBsupra91Nissen Foods (USA) Co v NLRB540 F Supp 584 (E D Pa 1982)See also 515 F Supp 1154 (E D Pa 1981)95 248 NLRB1337 1338 (1980) enf denied on broader grounds 657F 2d 727 (5th Cir1981) summary judgment reaffirmed on remand 267NLRB 1053 (1983)Board rejecting the respondents argument that fairnessrequired that it be given such an opportunity notedamong other things that it had not relied on the document in reaching its decisionDecibel Productstoo illustrates the close treatment afforded memoranda in Regional Office filesAlthough the parties to the present matter have arguedat length as to whether exculpatory matter concerningGeneral Counsels Exhibit 3 should have been disclosedby the General Counsel to the Respondent that issue isnot pivotal here This is principally because the questionsconcerningGeneral Counsels Exhibit 3 raised at thehearing and since could have been answered most directly if that document had been authenticated by and introduced through Atherton rather than Dazzo The failureto authenticate General Counsel s Exhibit 3 through Atlierton resulted in controversy where none need have exited and as was foreseeable at the time served no usefultactical purposeTherefore I would disagree with thefailure to call AthertonBefore particulanzing my variance from the GeneralCounsels decision not to call Atherton for the mtroduction of General Counsels Exhibit 3 I would emphasizethat after comprehensive hearing and review of all relevant evidence in which the General Counsel has cooperated fully I find no evidence that the General Counsel srepresentatives had acted from improper motive and mydissent reflects a retrospective difference of opinion concenung a last minute judgment call made by the RegionalOffice in the charged atmosphere of a hearing Asmatters developed the General Counsels chosen coursein this regard was decidedly unbeneficialAlthough it will be found here that the General Counselat the time had valid reasons to support a good faithbelief inGeneral Counsels Exhibit 3 s authenticity therecord shows that nonetheless there were abidingdoubts on the part of those within the Regional Officemost closely connected with the case as to that document s genuineness and evidential worth which doubtscould have been heeded with no ultimate strategic disadvantage Smith reported to her office that Atherton haddenied signing the document and Weinrich found it advisable to consult repeatedly concerning the use of thedocument with Smith and with other professional colleagues In addition he also discussed the matter onthree occasions with the Regional Attorney two of thesesessionsoccurring during the trial Even after the document was in evidenceWeinrich asked if it should bewithdrawn 96Also although Weinrich testified that he saw no reference to General Counsels Exhibit 3 as a forgery in theRegional Office file and attended no discussion withinhis office where that letter was considered as more thana routine instance of conflicting evidence a constructiveknowledge of the file note reference to forgery must be96Weinrich testified however that based on his own signature coinparison and other factors he personally believed the G C Exh 3 signature to be genuine AUTO WORKERS LOCAL 259 (ATHERTON CADILLAC)found97 as the Regional Office clearly is charged withthe contents of its own files.98Finally, as noted, no purpose ultimately was served bythe failure to call Atherton. The introduction of GeneralCounsel's Exhibit 3 through Dazzo, instead, was eviden-tiallymeaninglessand did not further the General Coun-sel's case either as to the letter, itself, or as to Dazzo'sdescribedpostdischarge, restaurant conversationwithAtherton that the letter was intended to corroborate. Al-though Dazzo provided the minimal authentication re-quired to place that exhibit in the record, it was general-ly discounted as hearsay. As Weinrich had repeatedlyforetold, if not offered through Atherton, General Coun-sel'sExhibit 3 was not worth presenting. Also, had Ath-erton been the witness, the manner. of proceeding wouldhave looked better and this matter might have endedlong ago.Having made these observations, even with the aboveimputation to the General Counsel of knowledge of thecontents of the investigatory files, I would reiterate thatIfind no basis for' recommending that the Board's origi-nal decision be set aside because of the conduct of theGeneral Counsel's representatives. Throughout a mostdetailedexamination,Ihave found no proof that theirdeliberations and actions concerning General Counsel'sExhibit 3 actually were taken in an awareness or beliefof forgery. Similarly, there is no showing that the letter'sintroduction through Dazzo was an evasive circumven-tion undertaken on the premise that the document wasnot genuine. Rather, the matter was discussed internallyas a routine evidential conflict. From what was known atthe time, the Regional Office had valid grounds to sus-tain a good-faith belief that the document was genuine.Such factors included that Dazzo alone had stated underoath,without comparable contradiction, that the exhibitwas authentic;99 that Dazzo's continued insistence at thefirsthearing that Atherton be called tended to supporthis assertions that General Counsel's Exhibit 3 was genu-ine; and that Smith's file note, as indicated, was equivo-cal in that it also revealed that Atherton had directedthat a letter be prepared for Dazzo and that the first twoparagraphs of the letter shown to him were standard forletters of that type In addition, the General Counsel hadfound similarity in signature comparisons and had intro-duced the letter in clear recognition that the RespondentUnion might thereafter call Atherton as its own wit-ness. i oo,Weinrich, in fact, had reminded the Respondent97 Balanced against this imputation,however, is the above finding thatSmith's file note was very informal and subject to a less than literal inter-pretation98Weinrich,too, acknowledged the substantive difference betweenroutine evidential conflicts,which frequently develop during investiga-tion, and situations where forgery is asserted99As noted, Atherton had refused to cooperate with Weinrich or tochallenge the letter's validity under oath even after dismissal of thecharge against his'Company,and months after he had learned of its exist-ence If, in fact, he questioned the letter's validity, his reaction to it wasdecidedly controlled.ioo At thetime, as reasonably arguedby the General Counsel,the Re-spondent Union,by virtue of its bargaining relationship with Atherton,had readier access to him than did the General Counsel -297Union's attorney at the time of his right to call Atherton.While the Respondent has made much. of the way inwhich the letter was introduced, it also did not call Ath-erton to rebut Dazzo's related account of his postdis-charge restaurant -conversationwithAthertonwherestatements damaging to the Union were made and whichthe letter was intended to corroborate.While the Re-spondent was not less justified than the Board in tactical-ly regarding both this conversation and General Coun-sel'sExhibit 3 as ' hearsay in the manner presented, thepoint is that the General Counsel had not been deterredin these areas because Atherton thereafter might havetestified. In evaluating the-parties' good faith'at the time,therewas a clear readiness on the part of the GeneralCounsel and Dazzo to invite Atherton's testimony and toconfront it.Therefore,while disagreeing for reasons stated withtheGeneral Counsel's judgment in introducing GeneralCounsel's Exhibit 3 through Dazzo rather than Atherton,I find no evidence that the General Counsel had so pro-ceeded with wrongful purpose. Also, from the above-cited authority affirming nondisclosure of 'exculpatorymaterial from the Regional Office files, Section 102.118of the Rules-and Regulations, and as the General Coun-sel's good-faith belief in the document's authenticity wasreasonably supported, it does not appear that, in the cir-cumstances of the present case, disclosure to the Re-spondent of contents of the Regional Office file was war-ranted.Finally, as it has been found above that General Coun-sel'sExhibit 3, in fact, is not a forgery and that, as aresult, theRespondent Union suffered no substantiveprejudice from the introduction of that document basedeither on its authenticity or its evidential value; as theGeneral Counsel and Charging Party acted in good faithand without' impropriety at the initial hearing with re-spect to the introduction of General Counsel's Exhibit 3;and as the General Counsel's failure to call Atherton toauthenticate General Counsel Exhibit 3, in these circum-stances,was recompensed by the discounting of that ex-hibit as evidence, i 01 I will recommend that the Re-spondent's motions that the Board's June 23, 1976 deci-sion herein be vacated, that the complaint herein be dis-missed, or that, in any event, Dazzo be refused back-pay, 102 should be deniedIn so concluding, I find no basis for the Respondent'scontention that it had been deprived of a fair hearing bythe General Counsel's initial failure to call Atherton andbecause of his unavailabilityas a witnesswhen this hear-ing was held. Although Atherton, as noted, had been af-forded repeated opportunities and strong incentive tospecifically renounce General Counsel's Exhibit 3 as un-authentic under, oath, includng Weinrich's efforts and hisown 1978 affidavit made to counter Dazzo's lawsuit, he101Although I have disagreed with the General Counsel's failure tointroduceG C Exh3 throughAtherton,if at all, I find in the context ofthe entire record and the conclusions reached herein that this did notprejudice the Respondent to such an extent as to vitiate the proceeding inwhole or inpartNLRBvSelwyn ShoeMfg 'Corp,428F2d at 224-225102The Respondent's assertions that Dazzo had perjured himself inconnection withG C Exh3 and should, therefore, be denied backpay,are not supported in the record 298DECISIONSOF NATIONALLABOR RELATIONS BOARDdid not do so In his 1978 affidavit Atherton did notswear to more than in effect that the General CounselsExhibit3 signaturelooked like his and that he could notremember the letter in circumstances where clear recollectionwas reasonably to be expectedMoreover thataffidavitwas consistent with what he earlier had saidabout General Counsels Exhibit 3 to Kent and AthertonJrAccordingly it would be speculative to fmd thatAtherton had he been called at the first hearing or available at the supplemental hearing would have providedcredible testimonymore helpful to the RespondentUnion than what was sworn to by him in 1978 and presented here in support of the Respondents motionsOn these findings of fact and conclusions of law andon the entire record I issue the following recommended103ORDERThe motions that the Board s Decision and Orderdated June 23 1976 should be vacated that the cornplaint herein be dismissed and the order vacated or thatthe portion of the Order granting backpay to AnthonyDazzo be vacated are denied10' If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all putposes